Exhibit 10.2












AMENDED AND RESTATED


PURCHASE AGREEMENT






by and among


ALERE INC.,


QUIDEL CARDIOVASCULAR, INC.,


for purposes of Section 11.15,


QUIDEL CORPORATION


and


for the limited purposes herein set forth,


ABBOTT LABORATORIES


Dated as of September 15, 2017















--------------------------------------------------------------------------------










TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1


SECTION 1.01. Certain Defined Terms.
1


SECTION 1.02. Definitions.
12


SECTION 1.03. Interpretation.
13


ARTICLE II PURCHASE AND SALE
14


SECTION 2.01. Purchase and Sale of Assets.
14


SECTION 2.02. Assumption and Exclusion of Liabilities.
16


SECTION 2.03. Foreign Acquisition Agreements.
18


SECTION 2.04. Non-Assignment; Consents.
18


SECTION 2.05. Purchase Price.
20


SECTION 2.06. Purchase Price Allocation.
20


SECTION 2.07. Closing.
22


SECTION 2.08. Deferred Asset Transfers.
23


SECTION 2.09. Closing Deliveries by Seller.
24


SECTION 2.10. Closing Deliveries by Purchaser.
24


SECTION 2.11. Transferred Inventory Determination and Adjustment.
24


ARTICLE III REPRESENTATIONS AND WARRANTIES OF ABBOTT
26


SECTION 3.01. Organization; Standing.
26


SECTION 3.02. Corporate Authorization; Noncontravention.
26


SECTION 3.03. Litigation.
27


SECTION 3.04. Brokers and Other Advisors.
27


SECTION 3.05. No Other Representations or Warranties.
27


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
28


SECTION 4.01. Organization; Standing.
28


SECTION 4.02. Corporate Authorization; Noncontravention.
29


SECTION 4.03. Governmental Approvals.
30


SECTION 4.04. Financial Statements; Undisclosed Liabilities.
30


SECTION 4.05. Absence of Certain Changes.
31


SECTION 4.06. Legal Proceedings.
31


SECTION 4.07. Compliance with Laws; Governmental Authorizations.
32


SECTION 4.08. Tax Matters.
32


SECTION 4.09. Intellectual Property.
32


SECTION 4.10. Assets.
33


SECTION 4.11. Material Contracts.
33


SECTION 4.12. Regulatory Compliance.
34


SECTION 4.13. Brokers and Other Advisors.
35


SECTION 4.14. No Other Representations or Warranties.
35


ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
36


SECTION 5.01. Organization; Standing.
36


SECTION 5.02. Corporate Authorization; Noncontravention.
36





i



--------------------------------------------------------------------------------







SECTION 5.03. Governmental Approvals.
37


SECTION 5.04. Litigation.
38


SECTION 5.05. Financing.
38


SECTION 5.06. Solvency; Fraudulent Conveyance.
38


SECTION 5.07. Brokers and Other Advisors.
38


SECTION 5.08. Investigation.
38


ARTICLE VI COVENANTS AND AGREEMENTS
40


SECTION 6.01. Conduct of the Business.
40


SECTION 6.02. Efforts; Regulatory and Other Authorizations.
41


SECTION 6.03. Public Announcements.
44


SECTION 6.04. Access to Information; Confidentiality.
45


SECTION 6.05. Notification of Certain Matters.
47


SECTION 6.06. Credit and Performance Support Obligations.
47


SECTION 6.07. Seller Names and Marks.
47


SECTION 6.08. Records Access and Transfer.
49


SECTION 6.09. Further Assurances; Post-Closing Cooperation.
50


SECTION 6.10. Audited Financial Statements.
51


SECTION 6.11. Specified Business Contracts.
52


ARTICLE VII TAXES
52


SECTION 7.01. Periodic Taxes.
52


SECTION 7.02. Refunds and Credits.
52


SECTION 7.03. Resolution of Tax Controversies.
53


SECTION 7.04. Tax Cooperation.
53


SECTION 7.05. Conveyance Taxes.
53


SECTION 7.06. VAT.
53


SECTION 7.07. Survival of Obligations.
54


ARTICLE VIII CONDITIONS TO CLOSING
54


SECTION 8.01. Conditions to Obligation of Purchaser.
54


SECTION 8.02. Conditions to Obligation of Seller.
55


ARTICLE IX TERMINATION
56


SECTION 9.01. Termination.
56


SECTION 9.02. Effect of Termination.
57


ARTICLE X INDEMNIFICATION
58


SECTION 10.01. Survival of Representations and Warranties.
58


SECTION 10.02. Indemnification by Seller.
58


SECTION 10.03. Indemnification by Purchaser.
59


SECTION 10.04. Limitations on Indemnifiable Losses.
59


SECTION 10.05. Indemnity Procedures.
60


SECTION 10.06. Tax Treatment of Indemnity Payments.
62


SECTION 10.07. Exclusivity.
62


ARTICLE XI GENERAL PROVISIONS
62


SECTION 11.01. Amendment.
62


SECTION 11.02. Extension of Time; Waiver, Etc.
62





ii





--------------------------------------------------------------------------------







SECTION 11.03. Assignment.
63


SECTION 11.04. Counterparts.
63


SECTION 11.05. Entire Agreement; No Third Party Beneficiaries.
63


SECTION 11.06. Governing Law; Jurisdiction.
63


SECTION 11.07. Specific Enforcement.
64


SECTION 11.08. WAIVER OF JURY TRIAL.
64


SECTION 11.09. Notices.
65


SECTION 11.10. Bulk Sales Laws.
66


SECTION 11.11. Severability.
66


SECTION 11.12. Fees and Expenses.
67


SECTION 11.13. No Recourse.
67


SECTION 11.14. Rescission.
67


SECTION 11.15. Guarantee.
67


SECTION 11.16. Supremacy.
68



EXHIBITS
Exhibit A    -    Accounting Methodologies
Exhibit B    -    Assignment, Assumption and Bill of Sale
Exhibit C    -    [Intentionally Deleted]
Exhibit D    -    Scios Assignment and Assumption Agreement
Exhibit E    -    Transition Services Agreement
Exhibit F    -    FIRPTA Affidavit












iii





--------------------------------------------------------------------------------













AMENDED AND RESTATED PURCHASE AGREEMENT
THIS AMENDED AND RESTATED PURCHASE AGREEMENT is dated as of September 15, 2017,
by and among Alere Inc., a Delaware corporation (“Seller”), Quidel
Cardiovascular Inc. (f/k/a QTB Acquisition Corp.), a Delaware corporation
(“Purchaser”), for purposes of Section 11.15, Quidel Corporation, a Delaware
corporation (“Purchaser Parent”) and, for the limited purposes herein set forth,
Abbott Laboratories, an Illinois corporation (“Abbott”). Seller and Purchaser
are referred to herein collectively as the “Parties” and individually as a
“Party”.
WHEREAS, the Parties, Abbott and Purchaser Parent entered into that certain
Purchase Agreement, dated as of July 15, 2017 (the “Original Purchase
Agreement”), and the Parties and Abbott now desire to amend and restate the
Original Purchase Agreement (it being understood that all references herein to
this Agreement refer to the Original Purchase Agreement as amended and restated
hereby and that all references herein to the “date hereof” or the “date of this
Agreement” refer to July 15, 2017);
WHEREAS, Seller and Abbott have entered into an Agreement and Plan of Merger
(the “Merger Agreement”), dated as of January 30, 2016, as amended on April 13,
2017, pursuant to which, subject to the conditions set forth in the Merger
Agreement, Angel Sub, Inc., a Delaware corporation and a wholly owned Subsidiary
(as hereinafter defined) of Abbott, will be merged with and into Seller (the
“Merger”), with Seller surviving (the “Merger Transaction”); and
WHEREAS, Seller desires to effect the sale and divestiture of the Business and
Purchaser desires to purchase the Business.
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties,
Purchaser Parent and Abbott hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Certain Defined Terms. For purposes of this Agreement:
“Accounting Methodologies” means the accounting methodologies, conventions,
policies, practices and procedures set forth on Exhibit A.
“Accounts Payables” means all trade accounts payables to the extent related to
the Business as of the Closing arising out of the purchase or other acquisition
of goods or services of the Business prior to the Closing.




1

--------------------------------------------------------------------------------







“Accounts Receivable” means all trade accounts and notes receivable and other
miscellaneous receivables to the extent related to the Business as of the
Closing arising out of the sale or other disposition of goods or services of the
Business prior to the Closing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of Securities
or partnership or other ownership interests, by contract or otherwise. For
purposes of this Agreement, (a) prior to the Effective Time (as defined in the
Merger Agreement), none of Abbott or any of its Affiliates shall be deemed or
considered Affiliates of Seller or any of its Affiliates and (b) from and after
the Effective Time, Seller and its Affiliates shall be deemed Affiliates of
Abbott and its Affiliates.
“Agreement” means this Purchase Agreement, including all Schedules and Exhibits
hereto, as it may be amended from time to time in accordance with its terms.
“Ancillary Agreements” means, collectively, Assignment, Assumption and Bill of
Sale, Foreign Acquisition Agreements, Scios Assignment and Assumption Agreement,
Transition Services Agreement and any other agreements that the Parties and
Abbott may mutually agree.
“Archived Records Agreement” means the Archived Records Agreement to be entered
into between Seller and Purchaser pursuant to the Triage Purchase Agreement.
“Asset Seller Entities” means, individually, or collectively, Seller and the
Subsidiaries of Seller that are identified in Schedule 1.01(a).
“Assignment, Assumption and Bill of Sale” means the assignment, assumption and
bill of sale, in the form attached as Exhibit B, to be entered into at the
Closing between the applicable Asset Seller Entities and the applicable
Designated Purchasers.
“BC” means Beckman Coulter, Inc.
“BC Agreements” means, collectively, the OEM Supply Agreement and the other
Contracts related thereto or contemplated thereby, in each case that are between
Seller or its Affiliates, on the one hand, and BC or its Affiliates, on the
other hand, listed on Schedule 1.01(b).
“BNP” means the human protein known as B-type natriuretic peptide.
“BNP Antibodies” means the antibodies binding to BNP that are described more
specifically in, and which as of the date of this Agreement are being supplied
to BC by the Asset Seller Entities pursuant to, the OEM Supply Agreement,
including Scios Antibody 106.3 and BNP .10 Antibody as supplied to BC pursuant
thereto.


2

--------------------------------------------------------------------------------







“Books, Records and Files” means any studies, reports, records (including
shipping records), books of account, invoices, instruments, surveys, data
(including financial, sales, purchasing and operating data), computer data,
disks, tapes, marketing plans, customer lists, supplier lists, distributor
lists, correspondence and other documents.
“Business” means (a) the OEM Supply Agreement, and (b) the distribution,
marketing, promotion, selling or offering for sale of the Product, as and to the
extent conducted by the Asset Seller Entities as of the date of this Agreement,
but excluding in each case the discovery, generation, formulation, production or
manufacture of the BNP Antibodies or any other any antibody or reagent.  
“Business Confidential Information” means any confidential or proprietary
information known as of the Closing to Seller or Abbott or their respective
Affiliates that relates to the Business or the Purchased Assets, including trade
secrets, processes, price, customer and supplier lists, pricing and marketing
plans, policies and strategies, details of client and consultant Contracts,
operations methods or business acquisition plans, in each case other than any
such information (a) to the extent that it also relates to the Excluded Assets,
Excluded Liabilities, Excluded Businesses or Other Transactions or (b) as to
which Seller or its Affiliates owns or retains an undivided interest following
the Closing.
“Business Day” means any day that is not a Saturday, a Sunday or other day that
(a) is a statutory holiday under the federal Laws of the United States or (b) is
otherwise a day on which banks in New York, New York are authorized or obligated
by Law or executive order to remain closed.
“Cash Equivalents” means, with respect to any Person at any date, without
duplication, money orders, bank drafts, commercial paper, treasury bills,
short-term United States federal government bonds, checks received but not yet
deposited or money market funds, in each case on hand or credited to an open
account in the name of such Person with a Third Party financial institution.
“Code” means the Internal Revenue Code of 1986.
“Competition Laws” means the Sherman Antitrust Act, the Clayton Antitrust Act,
the Hart-Scott-Rodino Antitrust Improvement Act of 1976, the Federal Trade
Commission Act, all applicable foreign antitrust Laws and all other applicable
Laws that are designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolization, lessening of competition or
restraint of trade through merger or acquisition.
“Consent” means any consent, approval, authorization, consultation, waiver,
permit, grant, agreement, certificate, exemption, order, registration,
declaration, filing, notice of, with or to any Person or under any Law, or the
expiration or termination of a waiting period under any Competition Law.
“Contract” means any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, or contract.


3

--------------------------------------------------------------------------------







“Datasite” means the virtual data room entitled “Temple-B” hosted by Merrill
Corporation at https://global.merrillcorp.com.
“Designated Purchaser” means Purchaser or, if directed in writing by Purchaser,
any direct or indirect wholly owned Subsidiaries of Purchaser Parent.
“Dollars” and “$” shall each mean lawful money of the United States.
“Encumbrance” means any mortgage, deed of trust, lease, license, condition,
covenant, restriction, hypothecation, option to purchase or lease or otherwise
acquire any interest, right of first refusal or offer, conditional sale or other
title retention agreement, adverse claim of ownership or use, easement,
encroachment, right of way or other title defect, Third Party right or
encumbrance of any kind or nature.
“Exchange Rate” means, with respect to a given day, the exchange rate between
the applicable Foreign Currency and Dollars as observed by Bloomberg (ask rate
or, if the Foreign Currency is in Euros, bid rate) at 9:00 a.m. Eastern Time on
such day.
“Excluded Businesses” means any and all businesses of Abbott, the Asset Seller
Entities or their respective Affiliates other than the Business.
“Foreign Currency” means any currency other than Dollars.
“Fraud” means common law liability of a Party or Abbott for willfully and
knowingly committing fraud, with the specific intent to deceive and mislead,
arising from a breach of, or inaccuracy in, a representation and warranty set
forth in Article III, IV or V.
“Fundamental Representations” means the representations and warranties of Seller
contained in Section 4.01 (Organization; Standing), Sections 4.02(a) and (b)
(Corporate Authorization), Section 4.08 (Tax Matters) and Section 4.13 (Brokers
and Other Advisors).
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other legislative, executive
or judicial governmental entity (in each case including any self-regulatory
organization), whether federal, state or local, domestic, foreign or
multinational.
“Governmental Authorization” means, other than a Registration, any licenses,
approvals, clearances, permits, certificates, waivers, amendments, consents,
exemptions, variances, expirations and terminations of any waiting period
requirements (including pursuant to Competition Laws), other actions by, and
notices, filings, registrations, qualifications, declarations and designations
with, and other authorizations and approvals issued by or obtained from, a
Governmental Authority.


4

--------------------------------------------------------------------------------







“Healthcare Regulatory Authority” means any federal, national, foreign or
multinational governmental health regulatory agency or authority with
jurisdiction over (a) the development, marketing, labeling, sale, use, handling
and control, safety, efficacy, reliability, manufacturing, approval, or
licensing of any drug, device or over-the-counter pharmaceutical product, (b)
healthcare programs under which such products are purchased, or (c) the
protection of personal health information, including Notified Bodies established
by European Union member states to assess whether products comply with the EU
Medical Devices Directive.
“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness or obligations of such Person for borrowed
money, including any indebtedness evidenced by notes, bonds, debentures or
similar Contracts, (b) all debt securities or warrants or other rights to
acquire any debt securities of such Person, (c) all guarantee obligations of
such Person of any of the foregoing indebtedness, obligations or debt securities
of another Person, (d) all obligations under capitalized leases, determined in
accordance with GAAP and (e) all “keep well” or other agreements entered into by
such Person to maintain any of the foregoing.
“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether registered or unregistered,
including such rights in and to: any patent (including all reissues, divisions,
continuations, continuations-in-part and extensions thereof), patent application
or invention discovery; any Trademark; any copyright, copyright registration,
design, design registration or database rights; any Internet domain name, and
registrations and applications therefor; any Know-How; and any computer software
(including source and object codes, databases and related documentation).
“Know-How” means trade secrets, confidential know-how, confidential customer
data, or other confidential information, whether tangible or intangible,
including algorithms, ideas, designs, formulas, methods, processes, programs,
prototypes, systems and techniques.
“knowing, material and intentional breach” means a breach by a Party or Abbott
of the terms of this Agreement where (a) the action (or failure to act) that
constituted the breach was deliberate and willful and not inadvertent, and (b)
at the time, Abbott or the Party or its Representative taking or authorizing
such action (or failure to act) (i) knew that such action (or failure to act)
would constitute, or would reasonably be expected to result in, a material
breach of this Agreement, and (ii) intends for such action (or failure to act)
to breach this Agreement.
“Knowledge” means (a) with respect to Seller, the actual knowledge of the
officers or directors of Seller or the Asset Seller Entities listed on Schedule
1.01(c)(i), (b) with respect to Abbott, the actual knowledge of the individual
listed on Schedule 1.01(c)(ii), and (c) with respect to Purchaser, the actual
knowledge of the officers or directors of Purchaser Parent listed on Schedule
1.01(c)(iii).
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable, including those arising under any Law, Action or
Judgment of a Governmental Authority and those arising under any Contract.


5

--------------------------------------------------------------------------------







“Lien” means any pledge, lien, charge, Encumbrance or security interest of any
kind or nature.
“Local Tax Purchase Price” means an amount of an Additional Payment, modified as
may be required by applicable local Tax Law.
“Losses” means any and all losses, damages, costs, deficiencies, assessments,
fees and expenses, including interest, penalties, judgments, fines, reasonable
fees of attorneys and other advisors and other reasonable expenses and costs of
investigation or defense; provided, that “Losses” shall not include any
consequential, exemplary, indirect, special or punitive damages, including loss
of future revenue, income or profits, business interruption, diminution of value
or loss of business reputation or opportunity, except for any such damages to
the extent actually awarded and paid to a Third Party.
“Material Adverse Effect” means with respect to the Business, any effect,
change, event or occurrence that, individually or in the aggregate (a) would
prevent or materially delay, interfere with, impair or hinder the consummation
of the Transactions or the compliance by Seller with its obligations under this
Agreement or (b) has a material adverse effect on the business, results of
operations, assets or condition (financial or otherwise) of the Business taken
as a whole; provided, however, that none of the following, and no effect,
change, event or occurrence arising out of, or resulting from, the following,
shall constitute or be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur with
respect to this clause (b): any effect, change, event or occurrence (i)
generally affecting (A) the industry in which the Business operates, including
changes in the use, adoption or non-adoption of technologies or industry
standards, or (B) the economy, credit or financial or capital markets, in the
United States or elsewhere in the world, including changes in interest or
exchange rates, or (ii) to the extent arising out of, resulting from or
attributable to (A) changes or prospective changes in Law (including changes or
prospective changes in generally applicable rules, regulations and
administrative policies of the FDA) or in GAAP or in accounting standards, or
any changes or prospective changes in the interpretation or enforcement of any
of the foregoing, or any changes or prospective changes in general legal,
regulatory or political conditions, (B) any change proximately caused by (1) the
negotiation, execution or announcement of the Merger Agreement or this Agreement
or the performance of the Merger Agreement or this Agreement in accordance with
their respective terms or the consummation of the Merger or the Transactions
(other than compliance with Section 6.01(a) or for purposes of any
representations or warranties contained in Sections 4.02(c), 4.03, 4.11(a)(i) or
(ii)) or (2) the announcement of the Other Transactions or the consummation
thereof pursuant to Contracts that do not, by their respective terms, adversely
affect in any material way the composition of the Business, Purchased Assets or
Assumed Liabilities (other than with respect to co-owned Intellectual Property
included within the Purchased Assets or the separation of Shared Contracts on
terms and subject to conditions substantially similar to Section 2.04) or
contravene the covenants of Seller or Abbott hereunder, including in the case of
each of (1) and (2) the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners, employees or
regulators, or any litigation arising from allegations of breach of fiduciary
duty or violation of Law relating to the Merger Agreement, this Agreement or the
consummation


6

--------------------------------------------------------------------------------







of the Merger or the Transactions, (C) acts of war (whether or not declared),
sabotage or terrorism, or any escalation or worsening of any such acts of war
(whether or not declared), sabotage or terrorism, (D) volcanoes, tsunamis,
pandemics, earthquakes, hurricanes, tornados or other natural disasters, (E) any
action taken by Seller or its Subsidiaries with Purchaser’s written consent or
at Purchaser’s written request, (F) any change resulting or arising from the
identity of, or any facts or circumstances relating to, Purchaser or any of its
Affiliates, (G) any change or prospective change in Seller’s credit ratings, (H)
any decline in the market price, or change in trading volume, of the capital
stock of Seller or (I) any failure of the Business to meet any internal or
public projections, forecasts, guidance, estimates, milestones, budgets or
internal or published financial or operating predictions of revenue, earnings,
cash flow or cash position (it being understood that the exceptions in clauses
(G), (H) and (I) shall not prevent or otherwise affect a determination that the
underlying cause of any such change, decline or failure referred to therein (to
the extent not otherwise falling within any of the exceptions provided by clause
(i) and clauses (ii)(A) through (I) hereof) is, may be, contributed to or may
contribute to, a Material Adverse Effect); provided further, however, that any
effect, change, event or occurrence referred to in clause (i) or clauses
(ii)(A), (C) or (D) may be taken into account in determining whether there has
been, or would reasonably be expected to be, a Material Adverse Effect to the
extent such effect, change, event or occurrence has a disproportionate adverse
effect on the Business, taken as a whole, as compared to other participants in
the industry in which the Business operates (in which case the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect).
“Merger Clearances” means the Consents of Governmental Authorities under
applicable Competition Laws for (a) the Merger Transaction as described in the
Merger Agreement and (b) the Other Transactions.
“OEM Supply Agreement” means that certain BNP Assay Development, Manufacture and
Supply Agreement, dated effective as of June 24, 2003, by and between Biosite
Incorporated and BC.
“Other Transactions” means the sale, transfer or other conveyance of any assets,
rights, properties or Liabilities of Seller and its Affiliates (other than the
Purchased Assets) to one or more Third Parties in connection with the
consummation of the Merger Transaction or receipt of the Merger Clearances.
“Permitted Liens” means (a) statutory Liens for Taxes, assessments or other
charges by Governmental Authorities not yet due and payable or the amount or
validity of which is being contested in good faith and by appropriate
proceedings, (b) mechanics’, materialmen’s, carriers’, workmen’s,
warehouseman’s, repairmen’s, landlords’ and similar Liens granted or which arise
in the ordinary course of business consistent with past practice for amounts
that are not delinquent and that are not, individually or in the aggregate,
material to the Business, (c)(i)  pledges or deposits under workmen’s
compensation Laws, unemployment insurance Laws or similar legislation, (ii) good
faith deposits in connection with bids, tenders or Contracts with Governmental
Authorities, customers or suppliers in the ordinary course consistent with past


7

--------------------------------------------------------------------------------







practice (other than for the payment of Indebtedness) or leases for tangible
personal property, or (iii) deposits to secure public or statutory obligations
or to secure surety or appeal bonds or deposits as security for contested Taxes,
in each case incurred or made in the ordinary course of business consistent with
past practice, (d) non-exclusive licenses of Intellectual Property granted in
the ordinary course of business consistent with past practice and (e) such other
Liens, Encumbrances or defects or imperfections of title that do not,
individually or in the aggregate, materially detract from the value or the
ownership, operation or existing use of the asset or property affected by such
Lien, Encumbrance, defect or imperfection.
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.
“Post-Closing Tax Period” means any taxable period (or portion thereof)
commencing after the Closing, including such portion of any Straddle Period
commencing after the Closing.
“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or prior to the Closing, including such portion of any Straddle Period up to and
including the date of Closing.
“Product” means a diagnostic BNP assay for use in the diagnosis of cardiac
diseases in humans that is used as of the date of this Agreement on the BC
automated immunoassay (or combination chemistry/immunoassay) laboratory
instruments capable of performing the measurement of analytes in human
biological materials, and the BNP calibrator and controls for use with such BNP
assay, together with all improvements and replacements thereto, all as marketed
by or on behalf of Seller or its Affiliates.
“Purchaser Disclosure Letter” means the Purchaser Disclosure Letter attached
hereto, dated as of the date hereof, delivered by Purchaser in connection with
this Agreement.
“Purchaser Occupied Real Property” means the San Diego Real Property other than
(a) any portion thereof leased by Seller or one its Affiliates as tenant
pursuant to any lease agreement with Purchaser or one of its Affiliates or (b)
occupied solely by Seller or one of its Affiliates pursuant to the Triage
Transition Services Agreement to be entered into pursuant to the Triage Purchase
Agreement.
“Registered” means registered with or the subject of a pending application
before any Governmental Authority or Internet domain name registrar.
“Registrations” means authorizations and/or approvals issued by any Healthcare
Regulatory Authority (including premarket approval applications, premarket
notifications, investigational device exemptions, manufacturing site approvals
or authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent) held by the Asset Seller Entities as of
the Closing that are required for the manufacture, distribution, marketing,
storage, transportation, use or sale of the Product.


8

--------------------------------------------------------------------------------







“Representatives” means, with respect to any Person, its officers, directors,
employees, consultants, agents, financial advisors, investment bankers,
attorneys, accountants, other advisors, Affiliates and other representatives.
“Restricted Contract” means any Contract which would be applicable to Purchaser
or its Affiliates following Closing that: (a) contains any standstill or similar
restriction on an Asset Seller Entity’s ability to acquire assets or Securities
of another Person, (b) indemnifies or holds harmless any Person, or assumes the
Tax, environmental or other Liability of any Person, which indemnity or
assumption of Liability is material to the Business taken as a whole (other than
indemnification provisions or assumptions of Liability in commercial Contracts
entered into in the ordinary course of business consistent with past practice),
or (c) contains terms that would limit or purport to limit the ability of
Purchaser or its Affiliates to conduct the Business, including any Contract that
would limit the ability of Purchaser or its Affiliates to compete in any line of
business or with any Person or in any geographic area or during any period of
time.
“San Diego Real Property” means the building, structures, facilities and real
property described on Schedule 1.01(d).
“Scios Agreement” means that certain Semi-Exclusive BNP Diagnostic License
Agreement between Biosite Incorporated and Scios Inc., dated December 30, 1996.
“Scios Assignment and Assumption Agreement” means an assignment and assumption
agreement for the assignment by the applicable Asset Seller Entity to the
applicable Designated Purchaser of rights under the Scios Agreement and the
assumption by the applicable Designated Purchaser of the obligations and other
Liabilities related thereto, in the form attached as Exhibit D.
“SEC” means the Securities and Exchange Commission.
“Securities” means, with respect to any Person, any class or series of common
stock, preferred stock, membership interest and any other equity securities or
capital stock of such Person, however described and whether voting or
non-voting.
“Seller Charter Documents” means Seller’s certificate of incorporation
(including the Certificate of Designations) and by-laws, each as amended.
“Seller Disclosure Letter” means the Seller Disclosure Letter attached hereto,
dated as of the date hereof, delivered by Seller to Purchaser in connection with
this Agreement.
“Seller Transitional Marks” means the Trademarks set forth on Schedule 1.01(e).
“Specified Qualifications” means the following: (a) all instances of the word
“material” in Section 4.04, (b) both instances of the phrase “Material Adverse
Effect” (including the use of the word “Material” in the defined term and all
instances of the word “material” in the definition thereof) in Section 4.05, (c)
the instance of the word “material” in Section 4.11(b)(iii),


9

--------------------------------------------------------------------------------







and (d) use of the word “Material” when used as the first word of the defined
term “Material Contract”.
“Specified Business Contracts” means the Contracts set forth on Schedule
1.01(f).
“Straddle Period” means any taxable period beginning on or before the date of
the Closing and ending after the date of the Closing.
“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which Securities or other ownership interests representing more than 50% of the
ordinary voting power (or, in the case of a partnership, more than 50% of the
general partnership interests) are, as of such date, owned by (a) such Person or
(b) one (1) or more Subsidiaries of such Person or (c) such Person and one (1)
or more Subsidiaries of such Person.
“Tax” or “Taxes” means (a) any and all federal, state, provincial, local or
foreign taxes, fees, levies, duties, tariffs, imposts, and other similar charges
(together with any and all interest, penalties and additions to tax) imposed by
any Governmental Authority, including taxes or other charges on or with respect
to net income, gross income, franchises, windfall or other profits, gross
receipts, property, sales, use, goods and services, service use, harmonized
sales, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation, employment insurance premiums or net
worth; taxes or other charges in the nature of excise, severance, occupation,
withholding, ad valorem, stamp, transfer, value added, or gains taxes; license,
lease, registration and documentation fees; and customs’ duties, tariffs, and
similar charges, together with any interest or penalty, addition to tax or
additional amount imposed by any Governmental Authority, (b) any Liability for
payment of amounts described in clause (a) whether as a result of transferee
Liability, of being a member of an affiliated, consolidated, combined or unitary
group for any period or otherwise through operation of Law, and (c) any
Liability for the payment of amounts described in clauses (a) or (b) as a result
of any tax sharing, tax indemnity or tax allocation agreement or any other
express or implied Contract to indemnify any other Person.
“Tax Returns” means returns, reports, claims for refund, declarations of
estimated Taxes, elections, designations and information statements, including
any schedule or attachment thereto or any amendment thereof, with respect to
Taxes filed or required to be filed with any Governmental Authority, including
consolidated, combined and unitary tax returns.
“Territories” means each country in which (a) the Business recognized revenue
for sales of the Products in the period commencing on January 1, 2014 and
terminating on the Closing Date, or (b) a Registration has been issued.
“Third Party” means any Person other than Abbott, Seller, Purchaser, and their
respective Affiliates.


10

--------------------------------------------------------------------------------







“Trademark” means any trademark, trademark registration, trademark application,
service mark, trade name, logo, business name or brand name, trade dress and
similar rights (in each case whether or not Registered) and all goodwill
associated with the foregoing.
“Transactions” means the sale and acquisition of the Purchased Assets and the
assumption of the Assumed Liabilities pursuant to this Agreement and the other
transactions contemplated by this Agreement and the Ancillary Agreements (but
expressly excluding the Merger Transaction and the Other Transactions).
“Transaction Expenses” means the aggregate amount of any and all fees and
expenses payable to (a) investment bankers, brokers, finders or similar agents
or (b) counsel, accountants or other advisors, in each case in connection with
the Transactions that are incurred by or on behalf of, or paid or to be paid
directly by, any Asset Seller Entity or any Person that any Asset Seller Entity
pays or reimburses or is otherwise legally obligated to pay or reimburse.
“Transition Services Agreement” means the transition services agreement in the
form attached as Exhibit E.
“Treasury Regulations” means the United States Treasury Regulations promulgated
under the Code.
“Triage Purchase Agreement” means the Amended and Restated Triage Purchase
Agreement dated as of September 15, 2017, by and among Seller, Purchaser, for
purposes of Sections 6.13 and 12.15 thereof, Purchaser Parent and for the
limited purposes set forth therein, Abbott.
“U.S. Tax Purchase Price” means an amount equal to the net present value of an
Additional Payment determined using the discount rate that is the lower of: (a)
the lowest applicable Federal rate published by the Secretary of Treasury in a
revenue ruling in effect during the three (3) month period ending with the first
month in which this Agreement is signed, or (b) the lowest applicable Federal
rate published by the Secretary of Treasury in a revenue ruling in effect during
the three (3) month period ending with the month of the Closing Date.

SECTION 1.02.    Definitions. The following terms have the meanings set forth in
the Sections set forth below:
 
Term
Section
 
2016 P&L Information
4.04(a)
 
Abbott
Preamble
 
Action
4.06
 
Additional Payment
Schedule 2.05
 
Allocation Dispute Notice
2.06(a)
 
Allocation Firm
2.06(a)
 
Archived Records
6.08(a)



11

--------------------------------------------------------------------------------







 
Term
Section
 
Assumed Liabilities
2.02(a)
 
Audited Financial Statements
6.10(a)(i)
 
Auditor
6.10(a)(i)
 
Bankruptcy and Equity Exception
3.02(a)
 
Business Records
2.01(a)(vii)
 
Cap
10.04(a)(iii)
 
Closing
2.07
 
Closing Date
2.07
 
Confidentiality Agreement
6.04(b)
 
Consultant
2.11(b)
 
Conveyance Taxes
7.05
 
Deductible
10.04(a)(ii)
 
Deferred Asset Jurisdiction
2.08(a)
 
Deferred Assets and Liabilities
2.08(a)
 
Deferred Transfer Closing
2.08(b)
 
Direct Claim
10.05(b)
 
Direct Claim Notice
10.05(b)
 
Dispute Notice
2.11(b)
 
EC Decision
11.16
 
End Date
9.01(e)(ii)
 
Estimated Allocation of the Assumed Liabilities
2.06(a)
 
Estimated Allocation of the Initial Payment
2.06(a)
 
Estimated Allocation of the Initial Purchase Price
2.06(a)
 
Estimated Allocation of the Local Tax Purchase Price
2.06(b)
 
Estimated Allocation of the U.S. Tax Purchase Price
2.06(b)
 
Estimated Allocation of the U.S. Tax Purchase Price and Local Tax Purchase Price
2.06(b)
 
Exchange Act
4.03
 
Excluded Assets
2.01(b)
 
Excluded Liabilities
2.02(b)
 
Excluded Seller Marks
6.07(b)
 
Exclusive Contract
2.01(a)(i)
 
FDA
4.12(a)
 
Filed SEC Documents
Article IV
 
Final Allocation
2.06(a)
 
Final Allocation of the U.S. Tax Purchase Price and Local Tax Purchase Price
2.06(b)
 
Final Transferred Inventory
2.11(b)
 
Financial Statements
4.04(a)
 
Food and Drug Laws
4.12(a)



12

--------------------------------------------------------------------------------







 
Term
Section
 
Foreign Acquisition Agreements
2.03
 
FTC
6.02(b)
 
Guarantor
11.15
 
Health Care Laws
4.12(a)
 
Indemnified Party
10.05(a)(i)
 
Indemnifying Party
10.05(a)(i)
 
Initial Interim Financial Statements
6.10(a)(i)
 
Initial Payment
Schedule 2.05
 
Interim Balance Sheet
4.04(a)
 
Interim Financial Statements
6.10(a)(ii)
 
Judgment
4.06
 
Laws
4.07
 
Material Contract
4.11(a)
 
Merger Agreement
Recitals
 
Merger
Recitals
 
Merger Transaction
Recitals
 
Parties
Preamble
 
Periodic Taxes
7.01
 
Purchase Price
2.05
 
Purchased Assets
2.01(a)
 
Purchaser
Preamble
 
Purchaser Indemnitees
10.02
 
Purchaser Parent
Preamble
 
Reference Balance Sheet
4.04(a)
 
SEC Financial Statements
4.04(b)
 
Securities Act
4.03
 
Seller
Preamble
 
Seller Guarantees
6.06
 
Seller Indemnitees
10.03
 
Shared Contract
2.01(a)(i)
 
Subsequent Payment Date
Schedule 2.05
 
Third Party Claim
10.05(a)(i)
 
Third Party Claim Notice
10.05(a)(i)
 
Transferred Inventory
2.01(a)(v)
 
Transferred Inventory Calculation
2.11(a)




SECTION 1.03.    Interpretation.
(a)     When a reference is made in this Agreement to an Article, a Section,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated. The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the


13

--------------------------------------------------------------------------------







meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The words “date hereof” when used in this Agreement shall refer to
the date of this Agreement. The terms “or”, “any” and “either” are not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. The word “will” shall be construed to have the same meaning and effect as
the word “shall”. The words “made available to Purchaser” and words of similar
import refer to documents (i) posted to the Datasite at least 24 hours prior to
the date hereof or (ii) delivered in person or electronically to Purchaser or
its Representatives at least 24 hours prior to the date hereof. All accounting
terms used and not defined herein shall have the respective meanings given to
them under GAAP. All terms defined in this Agreement shall have the defined
meanings when used in any document made or delivered pursuant hereto unless
otherwise defined therein. The occurrence of any effect, change, event or
occurrence set forth in clause (ii)(B) of the definition of Material Adverse
Effect shall not be deemed to constitute the operation of the Business outside
the ordinary course. The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes or promulgation of
regulations and rules thereunder and references to all attachments, schedules
and exhibits thereto and instruments incorporated therein. References to a
Person are also to its permitted assigns and successors. Any reference herein to
the Purchased Assets as of the date hereof, or at any time prior to the Closing,
including in Article IV and Section 6.01 shall mean the assets, rights and
properties of the Asset Seller Entities at such referenced time, which if owned
on the Closing Date would be Purchased Assets.
(b)    The Parties, Purchaser Parent and Abbott have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties, Purchaser Parent and Abbott and no
presumption or burden of proof shall arise favoring or disfavoring the Parties,
Purchaser Parent or Abbott by virtue of the authorship of any provision of this
Agreement.

ARTICLE II    

PURCHASE AND SALE

SECTION 2.01.    Purchase and Sale of Assets.
(a)    Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Seller shall sell, convey, assign and transfer, and
Seller shall cause the other applicable Asset Seller Entities to sell, convey,
assign and transfer to the applicable


14







--------------------------------------------------------------------------------







Designated Purchaser, and Purchaser shall, or shall cause the other applicable
Designated Purchasers to, purchase from the applicable Asset Seller Entities,
free and clear of any Liens, other than Permitted Liens, all of the right, title
and interest of Seller and the other Asset Seller Entities, in and to the
following assets, rights and properties (the “Purchased Assets”):
(i)    subject to Section 2.04, the rights under (A)(1) the BC Agreements as in
effect on the date hereof or as modified or amended with the consent of
Purchaser pursuant to Section 6.01(b) and (2) each other Contract to which any
Asset Seller Entity is a party that relates exclusively to the sale of Product
by such Asset Seller Entity to a Third Party distributor or customer (each of
the BC Agreements, together with each other Contract included in the Purchased
Assets pursuant to clause (A)(2) of this Section 2.01(a)(i), an “Exclusive
Contract”), and (B) each Contract (other than any BC Agreement) to which any
Asset Seller Entity is a party that relates, but not exclusively, to the sale of
Product by such Asset Seller Entity to a Third Party distributor or customer, in
each case to the extent used in or related to the Business (each such Contract,
a “Shared Contract”);
(ii)    subject to the Scios Assignment and Assumption Agreement, the applicable
rights under the Scios Agreement as in effect on the date hereof or as modified
or amended with the consent of Purchaser pursuant to Section 6.01(b);
(iii)    except as provided in Section 2.01(b)(vi), subject to Section 2.04 and
to the extent transferable, the Registrations and Government Authorizations used
exclusively in the distribution, marketing, promotion, selling or offering for
sale of the Product;
(iv)    subject to Section 6.07, all advertising, marketing and promotional
materials and all other printed or written materials, including website content
and the design of such websites protected by applicable Law, in each case that
is used exclusively in, or related exclusively to, the Business;
(v)    except as provided in Section 2.01(b)(iii), all inventories of finished
Product (the “Transferred Inventory”);
(vi)    except to the extent related to or arising out of or in connection with
any Excluded Liabilities or Excluded Assets, all claims, counterclaims, causes
of action, choses in action, rights of recovery, and rights of set-off of any
kind to the extent related to, arising out of or in connection with the
Business, the Purchased Assets or the Assumed Liabilities;
(vii)    subject to Section 6.08, to the extent permitted by applicable Law, (A)
sole ownership of Books, Records and Files and Tax Returns relating exclusively
to the Business, the Purchased Assets or the Assumed Liabilities, and
(B) co-ownership of an undivided interest (with each Party retaining, subject to
Section 6.04, the right to use, license, disclose, grant access to, transfer and
convey the same without restriction except as expressly set forth in Sections
6.04(b), (c) and (d)) in any Books, Records and Files and Tax Returns to the
extent relating to the Business, the Purchased Assets or the Assumed Liabilities
and not


15

--------------------------------------------------------------------------------







included in clause (A) of this Section 2.01(a)(vii); provided that Seller may
redact any information not related to the Business from any Books, Records and
Files or Tax Returns (the documents and other tangible and electronic
embodiments of the items described in clauses (A) and (B) of this Section
2.01(a)(vii), the “Business Records”);
(viii)     the cell lines described more particularly on Schedule 2.01(a)(viii)
to the extent not conveyed to Purchaser or an Affiliate of Purchaser pursuant to
the Triage Purchase Agreement; and
(ix)     all goodwill of the Business as a going concern.
(b)    Excluded Assets. Notwithstanding anything in Section 2.01(a) to the
contrary, no Designated Purchaser shall purchase or otherwise acquire any right,
title and interest in or to any assets, rights or properties of Abbott, Seller
or their respective Affiliates, regardless of kind, description or location or
whether tangible or intangible, real, personal or mixed except for the Purchased
Assets (the “Excluded Assets”), including the following:
(i)    all cash and Cash Equivalents, including any cash or Cash Equivalents
residing in any collateral account securing any obligation or contingent
obligation;
(ii)    any and all Accounts Receivable;
(iii)    any BNP Antibodies or any inventories, including raw materials, works
in process, semi-finished products, packaging and labelling materials, in each
case to the extent used or intended for use in connection with the generation,
production or manufacture of BNP Antibodies;
(iv)    all current and prior insurance Contracts and all rights of any nature
with respect thereto, including all insurance proceeds received or receivable
thereunder;
(v)    any assets, rights or properties used or held for use in connection with
the discovery, generation, formulation, production or manufacture of any
antibodies or reagents used in or for the Excluded Businesses or the Product
(including the BNP Antibodies);
(vi)    the Registrations used in the discovery, generation, formulation,
production or manufacture of BNP Antibodies; and
(vii)    all claims, counterclaims, causes of action, choses in action, rights
of recovery, and rights of set-off of any kind to the extent related to the
Excluded Businesses or any other Excluded Assets.

SECTION 2.02.    Assumption and Exclusion of Liabilities.
(a)    Assumed Liabilities. Upon the terms and subject to the conditions and
exclusions set forth in this Agreement, at the Closing, Purchaser shall, or
shall cause the applicable Designated Purchasers to, assume and satisfy, pay,
perform and discharge when due the following Liabilities of the Asset Seller
Entities, to the extent arising out of or relating to acts or omissions in the
conduct of the Business or ownership of the Purchased Assets, whether accrued or
fixed, known or unknown, absolute or contingent, matured or unmatured or


16

--------------------------------------------------------------------------------







determined or determinable as of the Closing Date, other than the Excluded
Liabilities (all of the following Liabilities to be so assumed, satisfied or
discharged being herein collectively called the “Assumed Liabilities”), and no
Designated Purchaser or its Affiliates shall assume (by succession, transfer or
assignment or otherwise) or have any responsibility for any other Liabilities of
the Asset Seller Entities:
(i)    all Liabilities to the extent arising out of or relating to acts or
omissions after the Closing in the conduct of the Business or the ownership of
the Purchased Assets from and after the Closing (except as expressly excluded
pursuant to subclauses (1) and (2) of clause (ii) of this Section 2.02(a));
(ii)    to the extent related to the Business, all Liabilities arising after
Closing to the extent arising out of or resulting from: (A) Exclusive Contracts
included in the Purchased Assets under Section 2.01(a)(i)(B), (B) Shared
Contracts included in the Purchased Assets under Section 2.01(a)(i)(A), and (C)
the Scios Agreement to the extent included in the Purchased Assets under Section
2.01(a)(ii), except in each case to the extent (1) arising out of or relating to
the performance or nonperformance by any Asset Seller Entity of any obligation
that was required to be performed or fulfilled by such Asset Seller Entity prior
to the Closing or (2) attributable to the acts or omissions of any Asset Seller
Entity prior to the Closing; and
(iii)    all Liabilities for or with respect to which Purchaser bears
responsibility pursuant to Article VII.
(b)    Excluded Liabilities. After the Closing, Seller and its Affiliates shall
retain (or, if necessary, expressly assume), and shall be responsible for
paying, performing and discharging when due, all Liabilities of the Asset Seller
Entities other than the Assumed Liabilities, whether accrued or fixed, known or
unknown, absolute or contingent, matured or unmatured or determined or
determinable as of the Closing Date, including the following Liabilities (all of
the foregoing, the “Excluded Liabilities”):
(i)    all Liabilities to the extent arising out of or relating to acts or
omissions prior to the Closing in the conduct of the Business or the ownership
of the Purchased Assets prior to the Closing;
(ii)    all Indebtedness of the Asset Seller Entities;
(iii)    all Transaction Expenses;
(iv)    all Accounts Payables;
(v)    all Liabilities to the extent arising out of or relating to the Excluded
Assets or the Excluded Businesses; and
(vi)    all Liabilities for or with respect to which Seller bears responsibility
pursuant to Article VII.


17

--------------------------------------------------------------------------------








SECTION 2.03.    Foreign Acquisition Agreements. The transfer of Purchased
Assets or Assumed Liabilities in or to a jurisdiction in which local Laws
require observance of specified formalities or procedures to legally effect a
transfer of Purchased Assets or Assumed Liabilities will be effected pursuant to
short-form acquisition agreements substantially in the form of the Assignment,
Assumption and Bill of Sale, except for: (a) the deletion of provisions which
are inapplicable to such Purchased Assets or Assumed Liabilities; (b) such
changes as may be necessary to satisfy the requirements of applicable local Law;
and (c) such changes as may be reasonably agreed upon in writing by Seller,
Purchaser and Abbott (the “Foreign Acquisition Agreements”); provided, in each
case that the Foreign Acquisition Agreements shall serve purely to effect and
make enforceable vis-à-vis Third Parties the transfer of the legal and
beneficial interest in and to the Purchased Assets and Assumed Liabilities and
shall not have any significant effect on the value being received by any
Designated Purchaser or any Asset Seller Entity, including the allocation of
assets and Liabilities as between them, all of which shall be determined by this
Agreement.

SECTION 2.04.    Non-Assignment; Consents.
(a)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to sell, assign, transfer, convey,
deliver or assume a Purchased Asset or an Assumed Liability to the extent that a
sale, assignment, transfer, conveyance, delivery or assumption thereof (i) would
be prohibited by Law or (ii) would, without the Consent by any relevant Third
Party, (A) constitute a breach or other contravention thereof or of any Contract
related to the Business or (B) be ineffective, void or voidable, in the case of
each of clauses (A) and (B) unless and until such Consent is obtained.
(b)    If the Closing occurs and (i) the circumstances described in
Section 2.04(a) exist or (ii) any Consent of a Governmental Authority that is
required to permit a Designated Purchaser to place the Product on the market in
a particular jurisdiction under a Registration included within the Purchased
Assets has not then been obtained and such jurisdiction is not a Deferred Asset
Jurisdiction (which are the subject of Section 2.08), until the earlier of such
time as such Consent is obtained and the first anniversary of the Closing Date,
(A) Seller and Purchaser shall use their respective commercially reasonable
efforts to obtain, or cause to be obtained, any such Consent required to: (x)
sell, assign, transfer, convey or deliver (directly or indirectly) any Purchased
Asset to Purchaser or another Designated Purchaser, and (y) obtain the
unconditional release of the Asset Seller Entities and their respective
Affiliates so that Purchaser or another Designated Purchaser shall be solely
responsible for the Assumed Liabilities; provided, that (1) nothing in this
Agreement shall obligate or in any way require the Asset Seller Entities, Abbott
or any of their respective Affiliates to expend money, commence any Action or
offer or grant any material accommodation (financial or otherwise) to any Third
Party in connection with obtaining any Consent to transfer any Purchased Asset
and (2) costs to obtain subscriptions, software as a service or software or
information technology licenses shall not be deemed a cost to obtain Consent,
and Purchaser shall be solely responsible for the cost of any such
subscriptions, software as a service or software or information technology
licenses for the operation of the Business or ownership of the Purchased Assets
following Closing, and (B) pending such Consent and continuing until the earlier
of (1) the receipt of such Consent and (2)


18







--------------------------------------------------------------------------------







the first anniversary of the Closing Date, Seller and Purchaser will put in
place any lawful arrangement, the content of which shall be reasonably
acceptable to Purchaser and Abbott (with any appropriate “firewalls” or similar
procedures required under applicable Competition Laws), intended to provide
Purchaser, to the fullest extent practicable, the claims, rights and benefits of
any such Purchased Asset and the burdens and costs of any such Assumed Liability
(including by means of any agency, contract manufacturing, distribution, supply,
subcontracting, sublicensing or subleasing arrangement). Seller shall pay to
Purchaser promptly upon receipt thereof, all income, proceeds and other monies
received by Seller or its Affiliates with respect to any such Purchased Assets
(net of any Assumed Liabilities, Taxes or any other reasonable out-of-pocket
costs imposed upon or incurred by Seller or any of its Affiliates in connection
with the arrangements contemplated by this Section 2.04(b)). Once a required
Consent for the sale, assignment, conveyance, assumption, transfer and delivery
of a Purchased Asset is obtained, Seller will promptly transfer such Purchased
Asset or Assumed Liability to Purchaser or another Designated Purchaser at no
additional cost to Purchaser in accordance with the terms of this Agreement.
(c)    Without limiting the provisions of Section 2.04(a) and 2.04(b), any
Shared Contract to be assigned, transferred or conveyed in accordance with
Section 2.01(a) shall, to the extent commercially reasonable, be separated as of
the Closing, so that each of Purchaser and Seller or their respective Affiliates
shall be entitled to the rights and benefits and shall assume the related
portion of any Liabilities inuring to their respective businesses (with respect
to Purchaser, from and after the Closing). The Parties shall cooperate with each
other to effect such separation. The costs to effect such separation shall be
borne equally by Seller and Purchaser; provided that (A) Purchaser shall be
solely responsible for the costs of any subscriptions, software as a service or
software or information technology licenses for the operation of the Business or
ownership of the Purchased Assets following Closing, and (B) Seller shall be
solely responsible for the costs of any subscriptions, software as a service or
software or information technology licenses not related to the operation of the
Business or ownership of the Purchased Assets following Closing. If any Shared
Contract cannot be so separated, Seller and Purchaser shall, and shall cause
each of their respective Affiliates to, use their commercially reasonable
efforts to cause, for the period after the Closing and for the duration of the
then-current term after the Closing (i) the rights and benefits under each
Shared Contract to the extent relating to the Business to be enjoyed by the
applicable Designated Purchaser, (ii) the Liabilities under each Shared Contract
to the extent constituting an Assumed Liability and relating to the Business to
be borne by the applicable Designated Purchaser, (iii) the rights and benefits
under each Shared Contract to the extent related to the Excluded Businesses to
be enjoyed by the applicable Asset Seller Entity, and (iv) the Liabilities under
each Shared Contract to the extent constituting an Excluded Liability or related
to the Excluded Businesses to be borne by the applicable Asset Seller Entity.
Seller shall use commercially reasonable efforts to enforce, at the request (and
for the benefit and burden) of Purchaser, any rights of any Asset Seller Entity,
as applicable, arising from the portion of any Shared Contract that is not
assigned or transferred to the applicable Designated Purchaser to the extent
such rights are related to the Business.

SECTION 2.05.    Purchase Price. Subject to the terms and conditions of this
Agreement, Purchaser, on behalf of itself and the other Designated Purchasers,
shall (a)


19







--------------------------------------------------------------------------------







pay to Seller, on behalf of the Asset Seller Entities, an aggregate purchase
price for the Purchased Assets in an amount in cash described in, and pursuant
to, Schedule 2.05 and (b) assume the Assumed Liabilities (together with the
amounts payable pursuant to Schedule 2.05, the “Purchase Price”). The Initial
Payment and each Additional Payment shall be paid in Dollars on the date
specified on Schedule 2.05 by wire transfer in immediately available funds to a
bank account or accounts designated in writing by Seller no later than three (3)
Business Days prior to the date such payment is required to be made pursuant to
this Agreement. Notwithstanding anything to the contrary herein, if any portion
of the Purchase Price is required under applicable Law to be paid in a Foreign
Currency or to a specific Asset Seller Entity, the applicable Dollar amount (as
allocated pursuant to Section 2.06) shall be converted into the applicable
Foreign Currency at the Exchange Rate in effect three (3) Business Days prior to
the date such payment is required to be made pursuant to this Agreement and paid
by Purchaser or another Designated Purchaser to the applicable Asset Seller
Entity by wire transfer to one (1) or more bank accounts designated in writing
by Seller at least three (3) Business Days prior to the date such payment is
required to be made pursuant to this Agreement in lieu of the payment of such
portion of the Purchase Price in Dollars pursuant to this Section 2.05.

SECTION 2.06.    Purchase Price Allocation.
(a)    As soon as practicable after the date of this Agreement, Seller shall
prepare and deliver to Purchaser: (i) a proposed allocation of the Assumed
Liabilities by country based on an estimate of the fair market values of the
Purchased Assets and, if required by applicable Law, an allocation by asset
category within a particular country (the “Estimated Allocation of the Assumed
Liabilities”) and (ii) a proposed allocation of the Initial Payment by country
based on an estimate of the fair market values of the Purchased Assets and, if
required by applicable Law, an allocation by asset category within a particular
country (the “Estimated Allocation of the Initial Payment”, and together with
the “Estimated Allocation of the Assumed Liabilities”, the “Estimated Allocation
of the Initial Purchase Price”). Subject to Section 6.04(a), during the fifteen
(15) day period following delivery of the Estimated Allocation of the Initial
Purchase Price, Seller shall make its Representatives reasonably and timely
available to Purchaser, Abbott and their respective Representatives to discuss
the Estimated Allocation of the Initial Purchase Price. The Estimated Allocation
of the Initial Purchase Price shall be prepared in accordance with the
principles of Section 1060 of the Code and the Treasury Regulations promulgated
thereunder. If Purchaser does not deliver written notice of any dispute (an
“Allocation Dispute Notice”) within fifteen (15) days after receipt of the
Estimated Allocation of the Initial Purchase Price, the Estimated Allocation of
the Initial Purchase Price shall be deemed the Final Allocation of the Initial
Purchase Price for all purposes hereunder. Prior to the end of such fifteen (15)
day period, Purchaser may accept the Estimated Allocation of the Initial
Purchase Price by delivering written notice to that effect to Seller and Abbott,
in which case the Estimated Allocation of the Initial Purchase Price shall be
deemed the Final Allocation for all purposes hereunder when such notice is
given. If Purchaser delivers an Allocation Dispute Notice within such fifteen
(15) day period, the Parties and Abbott shall use reasonable best efforts to
resolve such dispute during the thirty (30) day period following Seller’s
receipt of the Allocation Dispute Notice from Purchaser. If the Parties and
Abbott do not agree upon a final resolution with respect to the Estimated
Allocation of the Initial Purchase Price within such


20







--------------------------------------------------------------------------------







fifteen (15) day period, then the Estimated Allocation of the Initial Purchase
Price shall be submitted immediately to an internationally recognized,
independent accounting or valuation firm reasonably acceptable to the Parties
and Abbott (the “Allocation Firm”). The Allocation Firm shall be requested to
render a determination of the applicable dispute within fifteen (15) days after
referral of the matter to such Allocation Firm, which determination must be in
writing and must set forth, in reasonable detail, the basis therefor. The
determination of the Allocation Firm shall be final and binding, absent manifest
error. Any fees payable to the Allocation Firm shall be borne equally by Seller
and Purchaser. The Estimated Allocation of the Initial Purchase Price accepted
by the Parties and Abbott or determined by the Allocation Firm, as the case may
be, shall be the “Final Allocation of the Initial Purchase Price”. The Final
Allocation of the Initial Purchase Price shall be done at arm’s length based
upon a good faith determination of fair market value.
(b)    As soon as practicable after each Subsequent Payment Date, Seller shall
determine the U.S. Tax Purchase Price and Local Tax Purchase Price and prepare
and deliver to Purchaser a proposed allocation of each of the U.S. Tax Purchase
Price and Local Tax Purchase Price by country based on an estimate of the fair
market values of the Purchased Assets and, if required by applicable Law, an
allocation by asset category within a particular country (the “Estimated
Allocation of the U.S. Tax Purchase Price” and the “Estimated Allocation of the
Local Tax Purchase Price”, respectively, and together the “Estimated Allocation
of the U.S. Tax Purchase Price and Local Tax Purchase Price”). Subject to
Section 6.04, during the fifteen (15) day period following delivery of each
Estimated Allocation of the U.S. Tax Purchase Price and Local Tax Purchase
Price, Seller shall make its Representatives reasonably and timely available to
Purchaser, Abbott and their respective Representatives to discuss such Estimated
Allocation of the U.S. Tax Purchase Price and Local Tax Purchase Price. The
Estimated Allocation of the U.S. Tax Purchase Price shall be prepared in
accordance with the principles of Section 1060 and Section 483 of the Code and
the Treasury Regulations promulgated thereunder. The Estimated Allocation of the
Local Tax Purchase Price shall be prepared in accordance with the principles of
applicable local Law. If Purchaser does not deliver an Allocation Dispute Notice
within fifteen (15) days after receipt of the Estimated Allocation of the U.S.
Tax Purchase Price and Local Tax Purchase Price, the Estimated Allocation of the
U.S. Tax Purchase Price and Local Tax Purchase Price shall be deemed the Final
Allocation of the U.S. Tax Purchase Price and Local Tax Purchase Price for all
purposes hereunder. Prior to the end of such fifteen (15) day period, Purchaser
may accept the Estimated Allocation of the U.S. Tax Purchase Price and Local Tax
Purchase Price by delivering written notice to that effect to Seller and Abbott,
in which case the Estimated Allocation of the U.S. Tax Purchase Price and Local
Tax Purchase Price shall be deemed the Final Allocation of the U.S. Tax Purchase
Price and Local Tax Purchase Price for all purposes hereunder when such notice
is given. If Purchaser delivers an Allocation Dispute Notice within such fifteen
(15) day period, the Parties and Abbott shall use reasonable best efforts to
resolve such dispute during the thirty (30) day period following Seller’s
receipt of the Allocation Dispute Notice from Purchaser. If the Parties and
Abbott do not agree upon a final resolution with respect to the Estimated
Allocation of the U.S. Tax Purchase Price and Local Tax Purchase Price within
such fifteen (15) day period, then the Estimated Allocation of the U.S. Tax
Purchase Price and Local Tax Purchase Price shall be submitted immediately to an
Allocation Firm. The Allocation Firm shall be requested to render a
determination of the applicable dispute


21







--------------------------------------------------------------------------------







within fifteen (15) days after referral of the matter to such Allocation Firm,
which determination must be in writing and must set forth, in reasonable detail,
the basis therefor. The determination of the Allocation Firm shall be final and
binding, absent manifest error. Any fees payable to the Allocation Firm shall be
borne equally by Seller and Purchaser. The Estimated Allocation of the U.S. Tax
Purchase Price and Local Tax Purchase Price accepted by the Parties and Abbott
or determined by the Allocation Firm, as the case may be, shall be the “Final
Allocation of the U.S. Tax Purchase Price and Local Tax Purchase Price”. The
Final Allocation of the U.S. Tax Purchase Price and Local Tax Purchase Price
shall be done at arm’s length based upon a good faith determination of fair
market value.
(c)    Except as otherwise provided in this Agreement, each of Seller and
Purchaser and each of their respective Affiliates shall be bound by: (i) the
Final Allocation of the Initial Purchase Price and the Final Allocation of the
U.S. Tax Purchase Price for purposes of determining any U.S. Taxes related to
the transfer of the Purchased Assets and (ii) the Final Allocation of the
Initial Purchase Price and the Final Allocation of the Local Tax Purchase Price
for purposes of determining any non-U.S. Taxes related to the transfer of the
Purchased Assets. Seller and Purchaser shall prepare and file, and cause their
respective Affiliates to prepare and file: (A) their U.S. Tax Returns on a basis
consistent with the Final Allocation of the Initial Purchase Price and the Final
Allocation of the U.S. Tax Purchase Price and (B) their non-U.S. Tax Returns on
a basis consistent with the Final Allocation of the Initial Purchase Price and
the Final Allocation of the Local Tax Purchase Price. Except as otherwise
provided in this Agreement, none of Seller, Purchaser or their respective
Affiliates shall take any position inconsistent with the Final Allocation of the
Initial Purchase Price and the Final Allocation of the U.S. Tax Purchase Price
and Local Tax Purchase Price in any Tax Return, in any Tax refund claim, in any
Action or otherwise unless required by a final determination by an applicable
Governmental Authority. If any Party, or any Affiliate of any Party, receives
notice from any Governmental Authority that such Governmental Authority is
disputing the Final Allocation of the Initial Purchase Price, the Final
Allocation of the U.S. Tax Purchase Price, or the Final Allocation of the Local
Tax Purchase Price, such Party shall promptly notify the other Party, and Seller
and Purchaser agree to use their reasonable best efforts to defend such Final
Allocation of the Initial Purchase Price, the Final Allocation of the U.S. Tax
Purchase Price, or the Final Allocation of the Local Tax Purchase Price, as
applicable, in any Action.

SECTION 2.07.    Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Purchased Assets and the assumption of the Assumed
Liabilities contemplated by this Agreement shall take place at a closing (the
“Closing”) to be held at the offices of Baker & McKenzie LLP, 300 East Randolph
Street, Suite 5000, Chicago, Illinois 60601, at 9:00 a.m., Chicago time, on the
third (3rd) Business Day following the satisfaction or waiver of the conditions
to the obligations of the Parties and Abbott set forth in Article VIII (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the fulfillment or waiver of those conditions), or at such other
place or at such other time or on such other date as the Parties and Abbott may
mutually agree upon in writing (the “Closing Date”). Subject to Section 2.08,
for the purposes of this Agreement, the Closing shall be deemed to have occurred
at 12:01 A.M. local time in each applicable jurisdiction on the Closing Date.


22







--------------------------------------------------------------------------------








SECTION 2.08.    Deferred Asset Transfers.
(a)    If (i) any Consent of a Governmental Authority required to (A) consummate
the sale of the Purchased Assets or assumption of the Assumed Liabilities in any
applicable jurisdiction, or (B) permit a Designated Purchaser to place the
Product on the market in a particular jurisdiction under a Registration included
within the Purchased Assets has not been obtained at the time of the Closing,
(ii) despite the exercise by Purchaser of its reasonable best efforts, the
applicable Designated Purchaser (A) is not fully formed, organized or
incorporated, or (B) in any applicable jurisdiction has not received the
Governmental Authorizations or Registrations necessary for the conduct of the
Business in such jurisdiction prior to the Closing Date or (iii) any
Governmental Authority in an applicable jurisdiction shall have enacted, issued,
promulgated, enforced or entered any Judgment (whether temporary, preliminary or
permanent) that has the effect of making the portion of the Transactions
contemplated in such jurisdiction illegal or otherwise prohibiting the
consummation of such Transactions in such jurisdiction that is continuing as of
the Closing Date (each such jurisdiction, a “Deferred Asset Jurisdiction”), then
the Parties shall, in accordance with this Section 2.08(a) and Section 2.08(b),
defer (to the extent permitted under applicable Law) the consummation of the
portion of the Transactions contemplated in such Deferred Asset Jurisdiction
solely with respect to the Purchased Assets and Assumed Liabilities in respect
of such Deferred Asset Jurisdiction (such items for each Deferred Asset
Jurisdiction, the “Deferred Assets and Liabilities”); provided, however, that
the Parties shall have no obligation to consummate the Transactions if any of
the conditions set forth in Section 8.01, in the case of Purchaser, or Section
8.02, in the case of Seller, shall not have been satisfied or waived by such
Party.
(b)    From and after the Closing, and until such time as the applicable
Deferred Assets and Liabilities have been transferred to Purchaser pursuant to
Section 2.08(c) (each, a “Deferred Transfer Closing”), such Deferred Assets and
Liabilities will be held for Purchaser’s benefit and account and will be managed
and operated by the applicable Asset Seller Entity(ies) for the benefit and
account of the applicable Designated Purchaser, with all gains, income, Losses,
Taxes and Tax benefits or other items generated thereby to be for the account of
the applicable Designated Purchaser. Seller and Purchaser will use their
respective reasonable best efforts to allow the applicable Designated Purchaser
to receive the uninterrupted use and benefit of any Deferred Assets and
Liabilities from the Closing Date to the date of its Deferred Transfer Closing.
Except as otherwise contemplated by this Section 2.08 or the other provisions of
this Agreement, to the extent permitted under applicable Law, until the
applicable Deferred Transfer Closing occurs, Seller will conduct the Business in
such Deferred Asset Jurisdiction in accordance with the reasonable and lawful
instructions of Purchaser and its Affiliates and, except to the extent resulting
from or arising out of the gross negligence or willful misconduct of or
violation of Law by Seller or its Affiliates, Purchaser shall defend and
indemnify the Seller Indemnitees and save and hold each of them harmless against
any Losses incurred, sustained or suffered by them arising out of or as a result
of the performance by Seller and its Affiliates of its and their respective
obligations under this Section 2.08 in respect of any Deferred Assets and
Liabilities from and after the Closing until the applicable Deferred Transfer
Closing in accordance with the terms and provisions of this Section 2.08.


23







--------------------------------------------------------------------------------







(c)    The Deferred Transfer Closing of any Deferred Assets and Liabilities
shall occur as promptly as is reasonably practicable after receipt of all
applicable required Consents, completion of the formation, organization or
incorporation of the applicable Designated Purchaser (and the receipt of
necessary Governmental Authorizations and Registrations), the resolution of all
applicable Judgments and the expiration of all mandatory waiting periods, or at
such time as the Parties may mutually agree upon in writing. For purposes of
Sections 2.01(a), 2.02, 2.04, 2.09(a), 2.10(a), 6.02, 6.04(a), and 6.09, the
instance of “Closing” in the last sentence of Section 1.03(a), and the instance
of “Closing” in the second sentence of Section 2.07, to the extent applicable in
connection with any Deferred Asset Jurisdiction, all references to the Closing
or the Closing Date shall be deemed to be references to the applicable Deferred
Transfer Closing and the date thereof.

SECTION 2.09.    Closing Deliveries by Seller. At the Closing, Seller shall
deliver, or cause to be delivered, to the applicable Designated Purchaser:
(a)    executed counterparts of each Ancillary Agreement to which any Asset
Seller Entity is a party, the agreements expressly contemplated thereby, and
such other instruments, in form and substance reasonably satisfactory to
Purchaser, as may be reasonably requested by Purchaser or necessary under
applicable Law to effect the transfer of the Purchased Assets to the Designated
Purchasers, in each case duly executed by the Asset Seller Entities, as
applicable; and
(b)    the certificate required by Section 8.01(a).

SECTION 2.10.    Closing Deliveries by Purchaser. At the Closing, Purchaser
shall deliver, or cause to be delivered, to the applicable Asset Seller Entity:
(a)    executed counterparts of each Ancillary Agreement to which any Designated
Purchaser is a party and such other instruments, in form and substance
reasonably satisfactory to Seller or Abbott, as may be reasonably requested by
Seller or Abbott or necessary under applicable Law to effect the assumption by
the applicable Designated Purchasers of the Assumed Liabilities; and
(b)    the certificate required by Section 8.02(a).

SECTION 2.11.    Transferred Inventory Determination and Adjustment.
(a)    As soon as practicable, but no later than sixty (60) days after the
Closing Date, Purchaser shall prepare and deliver to Seller a good faith
calculation of the aggregate value


24







--------------------------------------------------------------------------------







of the Transferred Inventory, calculated as of immediately prior to the Closing
in accordance with the Accounting Methodologies and in a manner consistent with
the preparation of the “Inventory, net” item set forth in the Reference Balance
Sheet (the “Transferred Inventory Calculation”).
(b)    After receipt of the Transferred Inventory Calculation, Seller shall have
sixty (60) days to review the Transferred Inventory Calculation, together with
the work papers used in the preparation thereof and the other written
documentation supporting the basis of Purchaser’s determination of the
Transferred Inventory Calculation. During such sixty (60) day period, Purchaser
shall, and shall cause each of its Affiliates to, upon reasonable advance
notice, provide Seller and its Affiliates and their respective Representatives
with reasonable access during normal business hours and without unreasonable
interference with Purchaser and its Affiliates’ operations to the books, records
and employees engaged in financial accounting and related functions for the
Business as may be reasonably necessary for Seller and its Affiliates and their
respective Representatives to evaluate the Transferred Inventory Calculation
and, if applicable, prepare written notice of any dispute regarding the
Transferred Inventory Calculation (a “Dispute Notice”). If Seller does not
deliver a Dispute Notice to Purchaser within sixty (60) days after receipt of
the Transferred Inventory Calculation, the Transferred Inventory Calculation
shall be deemed the Final Transferred Inventory for all purposes hereunder.
Prior to the end of such sixty (60) day period, Seller may accept the
Transferred Inventory Calculation by delivering written notice to that effect to
Purchaser, in which case the Transferred Inventory Calculation shall be deemed
the Final Transferred Inventory for all purposes hereunder when such notice is
given. If Seller delivers a Dispute Notice to Purchaser within such sixty (60)
day period, Seller and Purchaser shall use reasonable best efforts to resolve
such dispute during the thirty (30) day period commencing on the date Purchaser
receives the Dispute Notice from Seller. Any Dispute Notice delivered pursuant
to this Section 2.11(b) shall specify in reasonable detail the nature and amount
of any disagreements. If Seller and Purchaser do not agree upon a final
resolution with respect to any items included in the Dispute Notice within such
thirty (30) day period, then the remaining items in dispute shall be submitted
immediately to an internationally or nationally recognized independent
accounting firm reasonably acceptable to Seller and Purchaser (the
“Consultant”). Within thirty (30) days after the Consultant’s selection, the
Consultant shall make a final determination in accordance with the Accounting
Methodologies and the terms and definitions of this Agreement and based solely
on the written submissions of the Parties of the appropriate amount of each of
the matters that remain in dispute, which determination shall be final and
binding on the Parties, absent manifest error; provided that the Consultant
shall under no circumstances be permitted to resolve any disputes (i) with
respect to any matter other than the matters indicated in the Dispute Notice
that remain in dispute or (ii) regarding the scope of the disputes to be
resolved by the Consultant pursuant to this Section 2.11, which such disputes
shall in all cases be resolved in accordance with, and subject to the
limitations of, Section 11.06 and Section 11.08. Purchaser and Seller shall make
their respective financial records, to the extent related to the calculation of
the aggregate value of the Transferred Inventory, reasonably available to the
Consultant in connection with such determination. With respect to each disputed
matter, the determination by the Consultant pursuant to this Section 2.11, if
not in accordance with the position of either Seller or Purchaser, shall not be
in excess of the higher, or less than the lower, of the amounts advocated by
Seller in the Dispute Notice or by Purchaser in the


25







--------------------------------------------------------------------------------







Transferred Inventory Calculation with respect to such disputed matter. The
dispute resolution under this Section 2.11 shall constitute an expert
determination under New York CPLR Article 76. Any fees payable to the Consultant
shall be borne equally by Seller on the one hand, and Purchaser on the other
hand. Except as provided in the immediately preceding sentence, all other costs
and expenses incurred by the Parties in connection with resolving any dispute
hereunder before the Consultant shall be borne by the Party incurring such cost
or expense. Seller and Purchaser shall revise the Transferred Inventory
Calculation to reflect the resolution of any disputes with respect thereto
pursuant to this Section 2.11 and, as so revised, such Transferred Inventory
Calculation shall be deemed to set forth the final aggregate value of the
Transferred Inventory (the “Final Transferred Inventory”) for all purposes
hereunder.
(c)    If the Final Transferred Inventory is less than $4,000,000, then Seller
shall pay to Purchaser within ten (10) Business Days after the determination of
the Final Transferred Inventory pursuant to Section 2.11(b) an amount equal to
the absolute value of such deficit by wire transfer of immediately available
funds in Dollars to an account designated in writing by Purchaser. If the Final
Transferred Inventory is greater than $4,400,000, Purchaser shall pay to Seller
within ten (10) Business Days after the determination of the Final Transferred
Inventory pursuant to Section 2.11(b) the amount of such excess by wire transfer
of immediately available funds in Dollars to an account designated in writing by
Seller.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES
OF ABBOTT
Abbott represents and warrants to Purchaser that:

SECTION 3.01.    Organization; Standing. Abbott is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Illinois.

SECTION 3.02.    Corporate Authorization; Noncontravention.
(a)    Abbott has all necessary corporate power and corporate authority to
execute and deliver this Agreement and to perform its obligations hereunder and,
subject to the Consents required for the Merger Transaction and the other
transactions contemplated by the Merger Agreement, to consummate the
Transactions to the extent applicable to Abbott. The execution, delivery and
performance by Abbott of this Agreement, and the consummation by it of the
Transactions to the extent applicable to Abbott, have been duly authorized by
all necessary corporate action on the part of Abbott. This Agreement has been
duly executed and delivered by Abbott and, assuming due authorization, execution
and delivery hereof by the Parties, constitutes a legal, valid and binding
obligation of Abbott, enforceable against Abbott in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).


26







--------------------------------------------------------------------------------







(b)    Neither the execution and delivery of this Agreement by Abbott, nor the
consummation by it of the Transactions to the extent applicable to Abbott, nor
performance or compliance by Abbott with any of the terms or provisions hereof
applicable to Abbott, will, subject to the receipt of the Consents required to
consummate the Merger Transaction as set forth in the Merger Agreement,
(i) conflict with or violate any provision of the organizational documents of
Abbott, or (ii) assuming the Consents and other filings referred to in
Section 4.03 are made or obtained (including the termination or expiration prior
to the Closing of any applicable waiting periods), violate any Law or Judgment
applicable to Abbott.

SECTION 3.03.    Litigation. As of the date of this Agreement, there is no
Action pending or, to the Knowledge of Abbott, threatened seeking to prevent,
hinder, modify, delay or challenge the Transactions.

SECTION 3.04.    Brokers and Other Advisors. Except for Evercore Partners Inc.,
the fees and expenses of which will be paid by Abbott, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of Abbott or any of its Subsidiaries.

SECTION 3.05.    No Other Representations or Warranties. Except for the
representations and warranties made by Abbott in this Article III, Abbott makes
no other express or implied representation or warranty with respect to Abbott or
its Affiliates. None of Abbott, its Affiliates or its or their respective
Representatives makes or has made any express or implied representation or
warranty with respect to any Asset Seller Entity, the Purchased Assets or the
Business (including operations, properties, assets, Liabilities, conditions
(financial or otherwise) or prospects), or any estimates, projections, forecasts
and other forward-looking information or business and strategic plan information
regarding the Business, notwithstanding any delivery or disclosure to Purchaser
or any of its Representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing, and Purchaser
acknowledges the foregoing. In particular, and without limiting the generality
of the foregoing, none of Abbott, its Affiliates or its or their respective
Representatives makes or has made any express or implied representation or
warranty to Purchaser or any of its Representatives with respect to (a) any
financial projection, forecast, estimate, budget or other information relating
to the Business or (b) any oral or written information presented to Purchaser or
any of its Representatives in the course of their due diligence investigation of
the Business, the negotiation of this Agreement or the course of the
Transactions.


27







--------------------------------------------------------------------------------








ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
OF SELLER
Seller represents and warrants to Purchaser that, except as (A) set forth in the
Seller Disclosure Letter (it being understood that any information, item or
matter set forth on one section or subsection of the Seller Disclosure Letter
shall be deemed disclosure with respect to, and shall be deemed to apply to and
qualify, the section or subsection of this Article IV to which it corresponds in
number and each other section or subsection of this Article IV to the extent
that it is reasonably apparent on the face of such disclosure that such
information, item or matter is relevant to such other section or subsection) or
(B) disclosed in any report, schedule, form, statement or other document
(including exhibits) filed with, or furnished to, the SEC by Seller after
January 1, 2016 and publicly available prior to the date hereof (the “Filed SEC
Documents”), to the extent that it is reasonably apparent on the face of such
disclosure that it is relevant to the Business, and other than any risk factor
disclosures (other than statements of historical fact) in any such Filed SEC
Document contained in the “Risk Factors” section thereof or other similarly
cautionary, forward-looking or predictive statements in such Filed SEC
Documents:
SECTION 4.01.    Organization; Standing.
(a)    Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate the Purchased Assets owned by
Seller and to carry on the Business as currently conducted by Seller. Seller is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing (where such concept is recognized under applicable Law), in each
jurisdiction where the ownership of the Purchased Assets owned by Seller or the
conduct of the Business as currently conducted by Seller makes such
qualification or licensing necessary, except for any such failures to be so
qualified or licensed and in good standing that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(b)    Each Asset Seller Entity (other than Seller) is an entity duly organized,
validly existing and in good standing (where such concept is recognized under
applicable Law) under the Laws of the jurisdiction of its organization, except
to the extent that the failure to be in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Each Asset Seller Entity (other than Seller) has all requisite corporate or
limited liability company power to own, lease and operate the Purchased Assets
owned by such Asset Seller Entity and to carry on the Business as currently
conducted by such Asset Seller Entity. Each Asset Seller Entity (other than
Seller) is duly qualified or licensed as a foreign entity to do business, and is
in good standing (where such concept is recognized under applicable Law), in
each jurisdiction where the ownership of the Purchased Assets owned by such
Asset Seller Entity or the conduct of the Business as currently conducted by
such Asset Seller Entity makes such qualification or licensing necessary, except
for any such failures to be so qualified or


28







--------------------------------------------------------------------------------







licensed and in good standing that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

SECTION 4.02.    Corporate Authorization; Noncontravention.
(a)    Seller has all necessary corporate power and corporate authority to
execute and deliver this Agreement and to perform its obligations hereunder and,
subject to the Consents required for the Merger Transaction and the other
transactions contemplated by the Merger Agreement, to consummate the
Transactions. The execution, delivery and performance by Seller of this
Agreement, and the consummation by it of the Transactions, have been duly
authorized by all necessary corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller and, assuming due
authorization, execution and delivery hereof by Purchaser and Abbott,
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except that such enforceability may be
limited by and is subject to the Bankruptcy and Equity Exception.
(b)    Each Asset Seller Entity has all necessary corporate or limited liability
company power and authority to execute and deliver each of the Ancillary
Agreements to which it will be a party and to perform its obligations thereunder
and, subject to the Consents required for the Merger Transaction and the other
transactions contemplated by the Merger Agreement, to consummate the
transactions contemplated thereby. The execution, delivery and performance by
each Asset Seller Entity of each Ancillary Agreement to which it will be a
party, and the consummation by each such entity of the transactions contemplated
thereby, have been duly authorized by all necessary corporate or limited
liability company action on the part of each Asset Seller Entity. Each Ancillary
Agreement, assuming due authorization, execution and delivery thereof by the
other parties thereto (other than any other Asset Seller Entity), will
constitute a legal, valid and binding obligation of each Asset Seller Entity (to
the extent a party thereto) enforceable against each Asset Seller Entity (to the
extent a party thereto) in accordance with its terms, except that such
enforceability may be limited by and is subject to the Bankruptcy and Equity
Exception.
(c)    The execution and delivery of this Agreement by Seller, the execution and
delivery of each of the Ancillary Agreements by each Asset Seller Entity that
will be a party thereto, the consummation by the Asset Seller Entities of the
Transactions, the performance and compliance by Seller with any of the terms or
provisions hereof, and the performance and compliance by each Asset Seller
Entity with any of the terms or provisions of each Ancillary Agreement to which
it will be a party, will not, subject to the receipt of the Consents required to
consummate the Merger Transaction as set forth in the Merger Agreement, (i)
conflict with or violate any provision of (A) the Seller Charter Documents or
(B) the equivalent organizational documents of any other Asset Seller Entity,
(ii) assuming the Consents and other filings referred to in Section 4.03 are
made or obtained (including the termination or expiration prior to the Closing
of any applicable waiting periods), violate any Law or Judgment applicable to
any Asset Seller Entity (to the extent related to the Business or the
Transactions), the Business or any of the Purchased Assets, or by which any
Asset Seller Entity (to the extent related to the Business or the Transactions),
the Business or any of the Purchased Assets may be bound or affected,
(iii) violate or constitute a breach of or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
modification, or cancelation of any obligation or to the loss of any benefit
under any of the terms or provisions of, any Contract to which any Asset Seller


29







--------------------------------------------------------------------------------







Entity is a party to the extent related to the Business, the Transactions or any
of the Purchased Assets, or accelerate any Asset Seller Entity’s obligations
under any such Contract to the extent applicable to the Business or the
Transactions or (iv) result in the creation of any Lien (other than Permitted
Liens) on any of the Purchased Assets, except, in the case of clause (iii), as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and, in the case of clauses (ii) or (iv), as would not,
individually or in the aggregate, reasonably be expected to be material to the
Business.

SECTION 4.03.    Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Securities Act of 1933 (the “Securities Act”) and
the Securities Exchange Act of 1934 (the “Exchange Act”), (b) compliance with
the rules and regulations of the New York Stock Exchange, (c) the Consents and
other filings required in connection with the Merger Transaction or the Other
Transactions, (d) Consents and other filings required under, and compliance with
other applicable requirements of Competition Laws, including the Merger
Clearances, and (e) compliance with any applicable state securities or blue sky
laws, no Consent of any Governmental Authority is necessary for the execution
and delivery of this Agreement by Seller and the Ancillary Agreements by the
Asset Seller Entities that will be parties thereto, the performance by Seller of
its obligations hereunder and by the Asset Seller Entities of their obligations
thereunder, and the consummation by the Asset Seller Entities of the
Transactions, other than such other Consents and other filings that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

SECTION 4.04.    Financial Statements; Undisclosed Liabilities.
(a)    Attached as Section 4.04(a) of the Seller Disclosure Letter are (i) the
unaudited special purpose statement of net assets of the Business as of December
31, 2016 (the “Reference Balance Sheet”), (ii) the related special purpose
statement of revenues and expenses of the Business for the fiscal year then
ended, (iii) the unaudited special purpose statement of net assets of the
Business as of March 31, 2016 and 2017 (the later of which is the “Interim
Balance Sheet”), (iv) the related special purpose statement of revenues and
expenses of the Business for the fiscal quarters then ended and (v) the
unaudited net revenue, gross profit, R&D, SG&A, Operating Earnings, Depreciation
and EBITDA for the Business for the fiscal year ended December 31, 2016 (the
“2016 P&L Information”) (items (i) through (v), collectively, the “Financial
Statements”). The Financial Statements have been prepared from the books of
account and other financial records of the Business in accordance with the
Accounting Methodologies applied on a consistent basis. The special purpose
statements of revenues and expenses and the 2016 P&L Information included in the
Financial Statements present fairly in all material respects the revenues and
expenses, and profit and loss information, of the Business for the periods
covered thereby, and the Reference Balance Sheet, the March 31, 2016 statement
of net assets and the Interim Balance Sheet each present fairly in all material
respects the accounts of the Business set forth thereon as of its date, in each
case in accordance with the Accounting Methodologies applied on a consistent
basis; provided, that the Financial Statements and the foregoing representations
and warranties are qualified by the fact that the Business has not


30







--------------------------------------------------------------------------------







operated as a separate standalone entity and therefore the Financial Statements
do not include all of the costs necessary for the Business to operate as a
separate standalone entity.
(b)    The financial statements to be delivered under Section 6.10 (the “SEC
Financial Statements”), at the time of delivery, (i) will have been prepared
from the books of account and other financial records of the Business in
accordance with GAAP applied on a consistent basis, (ii) the statements of
revenues and direct expenses included in the SEC Financial Statements will
present fairly in all material respects the revenues and direct expenses of the
Business for the period covered thereby, and the statement of assets acquired
and Liabilities assumed contained therein shall each present fairly in all
material respects the accounts of the Business set forth thereon as of its date,
in each case in accordance with GAAP applied on a consistent basis.
(c)    The Business does not have any Liabilities of any nature (whether
accrued, absolute, contingent or otherwise) that would be required to be
reflected or reserved against in the Financial Statements prepared in accordance
with the Accounting Methodologies except Liabilities (i) constituting, or that
would constitute, Excluded Liabilities, (ii) reflected or reserved against in
the Reference Balance Sheet (or the notes thereto) or Interim Balance Sheet,
(iii) incurred after the date of the Reference Balance Sheet or Interim Balance
Sheet in the ordinary course of business consistent with past practice that are
not, individually or in the aggregate, material to the Business, (iv) as
contemplated by this Agreement or otherwise incurred in connection with the
Transactions or (v) as would not, individually or in the aggregate, reasonably
be expected to be material to the Business.

SECTION 4.05.    Absence of Certain Changes. Since the date of the Interim
Balance Sheet, except for the performance of the Merger Agreement, execution and
performance of this Agreement and the discussions, negotiations and transactions
related thereto and to any transaction of the type contemplated by the Merger
Agreement or this Agreement, (a) through the date of this Agreement, the
Business has been carried on and conducted in all material respects in the
ordinary course of business consistent with past practice, (b) there has not
been any Material Adverse Effect or any event, change or occurrence that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (c) there has not been any act or omission that, if such act
or omission occurred following the execution of this Agreement, would have
resulted in a breach of Section 6.01.

SECTION 4.06.    Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to be material to the Business, as of the date
of this Agreement there is, and since January 1, 2016 there has been, no (a)
pending or, to the Knowledge of Seller, threatened legal or administrative
proceeding, suit, claim, audit, investigation, arbitration, mediation or action
(an “Action”) against Seller or any other Asset Seller Entity, in each case,
with respect to or relating to the Business, or (b) outstanding or, to the
Knowledge of Seller, threatened order, judgment, injunction, ruling, writ or
decree of any Governmental Authority (a “Judgment”) imposed upon Seller or any
Asset Seller Entity, in each case, with respect to or relating to the Business.
Except as would not, individually or in the aggregate, reasonably be expected to
materially and adversely affect the ability of Seller to carry


31







--------------------------------------------------------------------------------







out its obligations under this Agreement and to consummate the Transactions, as
of the date of this Agreement, there is no Action pending or, to the Knowledge
of Seller, threatened seeking to prevent, hinder, modify, delay or challenge the
Transactions.

SECTION 4.07.    Compliance with Laws; Governmental Authorizations. Solely with
respect to the Business, Seller and each other Asset Seller Entity are, and have
been since January 1, 2015, in compliance with all state, federal, local,
national, foreign or multinational laws, statutes, ordinances, codes, rules or
regulations (“Laws”) or Judgments applicable to the Asset Seller Entities,
except for such failures to comply as would not, individually or in the
aggregate, reasonably be expected to be material to the Business. Seller and
each other Asset Seller Entity hold all Governmental Authorizations necessary
for the lawful conduct of the Business as presently conducted, and Seller and
each other Asset Seller Entity are, and have been since January 1, 2015, in
compliance with all such Governmental Authorizations, except where the failure
to hold the same or be in compliance would not, individually or in the
aggregate, reasonably be expected to be material to the Business. Without
limiting the generality of the foregoing, except as would not, individually or
in the aggregate, reasonably be expected to be material to the Business, Seller,
each other Asset Seller Entity and each of its and their directors, officers and
employees and, to the Knowledge of Seller, each of its and their other agents
acting on its or their behalf, is and has been since January 1, 2015 in
compliance with (a) the Foreign Corrupt Practices Act of 1977 and (b) any rules
and regulations promulgated thereunder with respect to the Business. This
Section 4.07 does not relate to compliance with Laws or Governmental
Authorizations to the extent relating to Tax matters, which are the subject of
Section 4.08, Intellectual Property matters, which are the subject of Section
4.09, or compliance with (i) the rules or regulations of the FDA or any
comparable Healthcare Regulatory Authority having jurisdiction over the Asset
Seller Entities or (ii) matters the subject of Food and Drug Laws and Health
Care Laws, which are the subject of Section 4.12.

SECTION 4.08.    Tax Matters.
(a)    All material Tax Returns required by applicable Law to have been filed
with any Governmental Authority in connection with the Business, have been filed
in a timely manner (taking into account any valid extension) in accordance with
all applicable Laws, and all such Tax Returns are true and complete in all
material respects.
(b)    All material Taxes in respect of the Business (whether or not shown to be
due on any Tax Return) have been timely paid.
(c)    There are no Liens for Taxes on the Purchased Assets other than Permitted
Liens.

SECTION 4.09.    Intellectual Property. Except as would not, individually or in
the aggregate, reasonably be expected to be material to the Business, no claims
or other Actions are pending or, to the Knowledge of Seller, threatened in
writing, and since January 1, 2015, no Asset Seller Entity has received any
written notice or claim alleging that any Asset Seller Entity is infringing,
misappropriating or otherwise violating the Intellectual Property of any Person
in the operation of the Business.


32







--------------------------------------------------------------------------------








SECTION 4.10.    Assets.
(a)    The Asset Seller Entities own and have good and marketable title to, or
have a valid leasehold interest in, all of the tangible assets included within
the Purchased Assets, free and clear of all Liens, except for Permitted Liens.
(b)    Assuming all required Consents of Third Parties have been obtained and
except for (i) the Purchased Assets transferred to Purchaser under the Triage
Purchase Agreement, (ii) cash and Cash Equivalents, and (iii) any services made
available to Purchaser and its Affiliates pursuant to any Ancillary Agreement,
the Purchased Assets constitute, in all material respects, the assets,
properties and rights used in the conduct of the Business as presently
conducted.
(c)    Except as would not reasonably be expected to be material to the
Business, all of the Transferred Inventory has been stored by the Asset Seller
Entities in accordance with past practice of the Business.

SECTION 4.11.    Material Contracts.
(a)    Section 4.11(a) of the Seller Disclosure Letter sets forth all Material
Contracts as of the date of this Agreement. For purposes of this Agreement,
“Material Contract” means (i) the OEM Supply Agreement, (ii) the Scios
Agreement, and (iii) any other Contracts included within the Purchased Assets or
under which there exists Assumed Liabilities with a customer of the Business,
including distributors, which provided for aggregate payments to the Asset
Seller Entities related to the Business of more than $500,000 during the fiscal
year ended December 31, 2016.
(b)    Seller has made available to Purchaser a complete and accurate copy of
each Material Contract, subject in each case to the redaction by Seller of any
information not related to the Business. Subject to Section 2.04 and except as
would not reasonably be expected to be material to the Business: (i) each
Material Contract is valid and binding on the Asset Seller Entities to the
extent such Person is a party thereto, as applicable, and, to the Knowledge of
Seller, each other party thereto, (ii) each Material Contract is in full force
and effect, (iii) each of the Asset Seller Entities, and, to the Knowledge of
Seller, any other party thereto, has performed in all material respects all
obligations required to be performed by it under each Material Contract, (iv) no
Asset Seller Entity has received written notice of the existence of any material
breach or default on the part of such Asset Seller Entity under any Material
Contract, (v) there are no events or conditions which constitute, or, after
notice or lapse of time or both, will constitute a material default on the part
of any Asset Seller Entity, or to the Knowledge of Seller, any counterparty
under such Material Contract, and (vi) Seller has not received any notice in
writing from any Person that such Person intends to terminate, amend in a manner
adverse to the Business, or not renew, any Material Contract.
(c)    Attached as Section 4.11(c) of the Seller Disclosure Letter is a true and
complete list of the countries under which royalties were payable under the
Scios Agreement, including on a country-by-country basis, (i) the date on which
sales of Licensed Product (as


33







--------------------------------------------------------------------------------







defined in the Scios Agreement) commenced in such country and (ii) the royalty
percentage and total royalties paid in calendar year 2016.

SECTION 4.12.    Regulatory Compliance.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Business, the Asset Seller Entities are and have
been, since January 1, 2015, in compliance with the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. § 301 et seq.), Section 402(j) of the Public Health
Service Act (42 U.S.C. § 282(j)), the rules and regulations enforced by the
United States Food and Drug Administration (the “FDA”) or comparable
Governmental Authorities of any other jurisdiction in which the Business is
conducted, and any other similar Law that governs the development, testing,
manufacture, marketing, sale or distribution of the Product in any jurisdiction
in which the Business is or was conducted during such period (the “Food and Drug
Laws”) and with the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the
Stark Law (42 U.S.C. § 1395nn), the False Claims Act (31 U.S.C. § 3729 et seq.),
the Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h) and the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.)
as amended by the Health Information Technology for Economic and Clinical Health
Act of 2009, and any other similar Law that governs interactions with and among
healthcare professionals, claims for payment by any Governmental Authority,
applications for premarket approval of any product by the FDA or 510(k)
premarket submissions to the FDA, transparency of payments made to healthcare
professionals and privacy of patient and consumer personal and health
information in any other jurisdiction in which the Business is or was conducted
during such period (the “Health Care Laws”) to the extent they are, in each
case, applicable to the Business.
(b)    No Asset Seller Entity is, with respect to the Business, subject to any
obligation arising under any consent decree, warning letter or FDA Form 483 or
any similar obligation issued or imposed by the FDA or any comparable
Governmental Authority having jurisdiction over the Asset Seller Entities,
except for any such obligation that would not, individually or in the aggregate,
reasonably be expected to be material to the Business.
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Business, each Product in current commercial
distribution, or sold or distributed since January 1, 2015, that is subject to
any Food and Drug Law and was or has been distributed or marketed by or on
behalf of any Asset Seller Entity in connection with the Business, is currently
being and since January 1, 2015 has been, promoted, distributed and sold in
compliance with all Governmental Authorizations from the FDA, applicable state
licensing authorities, or any comparable Governmental Authority having
jurisdiction over such Product.
(d)    Notwithstanding any other provision of this Agreement, the
representations and warranties contained in Section 4.12(a) through Section
4.12(c) constitute the sole and exclusive representations and warranties of
Seller relating to (i) the rules or regulations of the FDA or any comparable
Healthcare Regulatory Authority having jurisdiction over the Asset Seller
Entities or (ii) matters the subject of Food and Drug Laws or Health Care Laws.


34







--------------------------------------------------------------------------------








SECTION 4.13.    Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of Seller or its Subsidiaries.

SECTION 4.14.    No Other Representations or Warranties. Except for the
representations and warranties made by Seller in this Article IV or as may be
set forth in any Ancillary Agreement, no Asset Seller Entity or any other Person
makes any other express or implied representation or warranty with respect to
the Asset Seller Entities, the Purchased Assets, or the Business (including
operations, properties, assets, Liabilities, conditions (financial or otherwise)
or prospects), or any estimates, projections, forecasts and other
forward-looking information or business and strategic plan information regarding
the Business, notwithstanding the delivery or disclosure to Purchaser or any of
its Representatives of any documentation, forecasts or other information with
respect to any one or more of the foregoing, and Purchaser acknowledges the
foregoing. In particular, and without limiting the generality of the foregoing,
none of Seller, any Asset Seller Entity or any other Person makes or has made
any express or implied representation or warranty to Purchaser or any of its
Representatives with respect to (a) any financial projection, forecast,
estimate, budget or other information relating to the Business or (b) except for
the representations and warranties made by Seller in this Article IV, any oral
or written information presented to Purchaser or any of its Representatives in
the course of their due diligence investigation of the Business, the negotiation
of this Agreement or the course of the Transactions.


35







--------------------------------------------------------------------------------








ARTICLE V    

REPRESENTATIONS AND WARRANTIES
OF PURCHASER
Purchaser hereby represents and warrants to Seller and Abbott as follows:
SECTION 5.01.    Organization; Standing.
(a)     Purchaser is a corporation, duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to operate its business as now conducted. Purchaser is duly
qualified or licensed as a foreign corporation to do business, and is in good
standing (where such concept is recognized under applicable Law), in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except to the extent that the failure
to be so licensed or qualified and in good standing would not, individually or
in the aggregate, reasonably be expected to materially and adversely affect the
ability of Purchaser to carry out its obligations under this Agreement or the
Ancillary Agreements and to consummate the Transactions.
(b)    Each Designated Purchaser (other than Purchaser) is an entity duly
organized, validly existing and in good standing (where such concept is
recognized under applicable Law) under the Laws of the jurisdiction of its
organization, except to the extent that the failure to be in good standing
individually or in the aggregate would not reasonably be expected to materially
and adversely affect the ability of such Designated Purchaser to carry out its
obligations under this Agreement or the Ancillary Agreements and to consummate
the Transactions. Each Designated Purchaser (other than Purchaser) has all
requisite corporate or limited liability company power and corporate or limited
liability company authority necessary to carry on its business as now conducted.
Each Designated Purchaser (other than Purchaser) is duly licensed or qualified
as a foreign entity to do business, and is in good standing (where such concept
is recognized under applicable Law), in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except to the extent that the failure to be so organized, existing, qualified or
licensed and in good standing would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the ability of any
Designated Purchaser to carry out its obligations under this Agreement or the
Ancillary Agreements and to consummate the Transactions.

SECTION 5.02.    Corporate Authorization; Noncontravention.
(a)    Each of Purchaser and Purchaser Parent has all necessary corporate power
and corporate authority to execute and deliver this Agreement and to perform its
obligations hereunder and, in the case of Purchaser, to consummate the
Transactions. The execution, delivery and performance by each of Purchaser and
Purchaser Parent of this Agreement, and, in the case of Purchaser, the
consummation by Purchaser of the Transactions, have been duly authorized by all
necessary corporate action on the part of Purchaser and Purchaser Parent. This
Agreement has


36







--------------------------------------------------------------------------------







been duly executed and delivered by each of Purchaser and Purchaser Parent and,
assuming due authorization, execution and delivery hereof by Seller and Abbott,
constitutes a legal, valid and binding obligation of each of Purchaser and
Purchaser Parent, enforceable against each of Purchaser and Purchaser Parent in
accordance with its terms, except that such enforceability may be limited by and
is subject to the Bankruptcy and Equity Exception.
(b)    Each of the Designated Purchasers has all necessary corporate or limited
liability company power and authority to execute and deliver each of the
Ancillary Agreements to which it will be a party and to perform its obligations
thereunder and to consummate the transactions contemplated thereby. The
execution, delivery and performance by each of the Designated Purchasers of each
Ancillary Agreement to which it will be a party, and the consummation by each
such Person of the transactions contemplated thereby, have been duly authorized
by all necessary corporate or limited liability company action on the part of
each of Designated Purchaser. Each Ancillary Agreement, assuming due
authorization, execution and delivery thereof by the other parties thereto
(other than any other Designated Purchaser), will constitute a legal, valid and
binding obligation of each of the Designated Purchasers (to the extent a party
thereto) enforceable against each of the Designated Purchasers (to the extent a
party thereto) in accordance with its terms, except that such enforceability may
be limited by and is subject to the Bankruptcy and Equity Exception.
(c)    The execution and delivery of this Agreement by each of Purchaser and
Purchaser Parent, the execution and delivery of each of the Ancillary Agreements
by each Designated Purchaser that will be a party thereto, the consummation by
each Designated Purchaser of the Transactions, the performance and compliance by
each of Purchaser and Purchaser Parent with any of the terms or provisions
hereof, and the performance and compliance by each Designated Purchaser with any
of the terms or provisions of each Ancillary Agreement to which it will be a
party, will not, (i) conflict with or violate any provision of the corporate
organizational documents of Purchaser or Purchaser Parent or similar
organizational documents of any Designated Purchaser, (ii) violate any Law or
Judgment applicable to any Designated Purchaser, or by which any Designated
Purchaser may be bound or affected, (iii) violate or constitute a breach of or
default (with or without notice or lapse of time, or both) under, require any
Consent under, or give rise to a right of termination, modification, or
cancelation of any obligation or to the loss of any benefit under any of the
terms or provisions of any material Contract to which any Designated Purchaser
is a party or accelerate any Designated Purchaser’s obligations under any such
material Contract, or (iv) result in the creation of any Lien (other than
Permitted Liens) on any asset of any Designated Purchaser, except, in the case
of clauses (ii), (iii) or (iv), as would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the ability of any
Designated Purchaser to carry out its obligations under this Agreement or the
Ancillary Agreements and to consummate the Transactions.

SECTION 5.03.    Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Securities Act and the Exchange Act, (b)
compliance with the rules and regulations of NASDAQ and (c) the Consents and
other filings required under, and compliance with other applicable requirements
of, the Competition Laws set


37







--------------------------------------------------------------------------------







forth in Section 5.03(c) of the Purchaser Disclosure Letter, no Consent of any
Governmental Authority is necessary for the execution and delivery of this
Agreement by Purchaser and the Ancillary Agreements by the Designated Purchasers
that will be parties thereto, the performance by Purchaser of its obligations
hereunder and by the Designated Purchasers of their obligations thereunder, and
the consummation by each Designated Purchaser of the Transactions, other than
such other Consents that, if not obtained, made or given, would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay the performance by any Designated Purchaser of its obligations
under this Agreement or any Ancillary Agreement.

SECTION 5.04.    Litigation. Except as would not, individually or in the
aggregate, reasonably be expected to materially and adversely affect the ability
of any Designated Purchaser to carry out its obligations under this Agreement or
the Ancillary Agreements and to consummate the Transactions, there is no (a)
pending or, to the Knowledge of Purchaser, threatened Action against any
Designated Purchaser, or (b) outstanding Judgment imposed upon any Designated
Purchaser.

SECTION 5.05.    Financing. Purchaser has, or will have, cash on hand in an
amount sufficient to pay the Purchase Price in the amounts and at the times set
forth herein.

SECTION 5.06.    Solvency; Fraudulent Conveyance. Assuming the accuracy of the
representations and warranties of Seller set forth in Article IV, immediately
after giving effect to the Transactions, Purchaser and each of its Subsidiaries
(including each other Designated Purchaser) will be able to pay their respective
debts as they become due and will own property that has a fair saleable value
greater than the amounts required to pay their respective debts when due
(including all contingent Liabilities). Immediately after giving effect to the
Transactions, Purchaser and the other Designated Purchasers will have adequate
capital to carry on their respective businesses. No transfer of property is
being made and no obligation is being incurred in connection with the
Transactions with the intent to hinder, delay or defraud either present or
future creditors of Purchaser or its Subsidiaries (including any other
Designated Purchaser).

SECTION 5.07.    Brokers and Other Advisors. Except for Perella Weinberg
Partners, the fees and expenses of which will be paid by Purchaser Parent, no
broker, investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission, or
the reimbursement of expenses in connection therewith, in connection with the
Transactions based upon arrangements made by or on behalf of any Designated
Purchaser or any of their respective Subsidiaries.

SECTION 5.08.    Investigation. Purchaser acknowledges and agrees that it (a)
has made its own inquiry and investigation into, and, based thereon, has formed
an independent judgment concerning the Purchased Assets, the Assumed Liabilities
and the Business and (b) has been furnished with or given access to such
information about the Purchased Assets, Assumed Liabilities and the Business as
it has requested. Purchaser further acknowledges and agrees that (i) the only
representations, warranties, covenants and agreements made by Abbott or any of
its Affiliates or Representatives are the representations, warranties,


38







--------------------------------------------------------------------------------







covenants and agreements made in this Agreement and, except as set forth in
Article III, none of Abbott or any of its Affiliates or Representatives makes
any other representation or warranty of any kind or nature whatsoever, oral or
written, express or implied, with respect to any Asset Seller Entities, the
Purchased Assets, the Assumed Liabilities, the Business, this Agreement or the
Ancillary Agreements (or the Transactions), including representations,
warranties, covenants and agreements relating to the financial condition,
results of operations, assets or Liabilities of any of the foregoing entities,
(ii) the only representations, warranties, covenants and agreements made by
Seller or any of its Affiliates or Representatives are the representations,
warranties, covenants and agreements made in this Agreement or as may be set
forth in the Ancillary Agreements and, except as set forth in Article IV or as
may be set forth in the Ancillary Agreements, none of Seller or any of its
Affiliates or Representatives makes any other representation or warranty of any
kind or nature whatsoever, oral or written, express or implied, with respect to
any Asset Seller Entities, the Purchased Assets, the Assumed Liabilities, the
Business, this Agreement or the Ancillary Agreements (or the Transactions),
including representations, warranties, covenants and agreements relating to the
financial condition, results of operations, assets or Liabilities of any of the
foregoing entities and (iii) none of the Asset Seller Entities, Abbott or any of
their respective Affiliates or Representatives makes any representation or
warranty as to (A) the operation of the Business by Purchaser after the Closing
in any manner or (B) the probable success or profitability of the Business after
the Closing. Except for the representations and warranties of Abbott contained
in Article III and the representations and warranties of Seller in Article IV or
as may be set forth in the Ancillary Agreements, neither Purchaser nor any of
its Affiliates have relied upon any other representations or warranties or any
other information made or supplied by or on behalf of any Asset Seller Entity,
Abbott or any of their respective Affiliates or Representatives, and Purchaser
acknowledges and agrees that none of the Asset Seller Entities, Abbott or any of
their respective Affiliates or Representatives has any Liability or
responsibility for any other representation, warranty, opinion, projection,
forecast, advice, statement or information made, communicated or furnished
(orally or in writing) to Purchaser, its Affiliates or their respective
Representatives (including any opinion, projection, forecast, advice, statement
or information that may have been or may be provided to Purchaser by any
Affiliate or Representative of Purchaser). Purchaser acknowledges that, should
the Closing occur, Purchaser shall acquire the Purchased Assets and the Business
without any representation or warranty as to merchantability or fitness thereof
for any particular purpose, in an “as is” condition and on a “where is” basis,
except as otherwise expressly set forth in this Agreement. Purchaser hereby
waives any and all rights under Section 1542 of the California Civil Code.


39







--------------------------------------------------------------------------------








ARTICLE VI    

COVENANTS AND AGREEMENTS
SECTION 6.01.    Conduct of the Business.
(a)    Except as required by applicable Law, Judgment or a Governmental
Authority, as expressly contemplated, required or permitted by this Agreement or
the Merger Agreement or otherwise undertaken to implement this Agreement, any
Ancillary Agreement or the Merger Agreement, or as set forth in Schedule 6.01,
during the period from the date of this Agreement until the Closing (or such
earlier date on which this Agreement is terminated pursuant to Section 9.01),
unless Purchaser otherwise consents in writing (such consent not to be
unreasonably withheld, delayed or conditioned), (i) Seller shall, and shall
cause the other Asset Seller Entities to, use its and their commercially
reasonable efforts to carry on the Business in all material respects in the
ordinary course consistent with past practice, and (ii) to the extent consistent
with the foregoing, Seller shall, and shall cause the other Asset Seller
Entities to, use its and their commercially reasonable efforts to (A) preserve
the business organizations of the Business substantially intact and (B) preserve
existing relations with key customers and distributors of the Business and with
other Persons with whom Seller and the other Asset Seller Entities have
significant business relationships with respect to the Business, in each case,
consistent with past practice.
(b)    Without limiting the generality of the foregoing, except as required by
applicable Law, Judgment or a Governmental Authority, as expressly contemplated,
required or permitted by this Agreement or the Merger Agreement or as set forth
in Schedule 6.01, during the period from the date of this Agreement until the
Closing (or such earlier date on which this Agreement is terminated pursuant to
Section 9.01), unless Purchaser otherwise consents in writing (such consent not
to be unreasonably withheld, delayed or conditioned), Seller shall not, and
shall not permit any other Asset Seller Entity to, in each case solely to the
extent relating to the Business:
(i)    incur any Indebtedness that creates or results in a Lien (other than a
Permitted Lien) upon any of the Purchased Assets, except for Indebtedness
incurred in the ordinary course of business consistent with past practice that
(A) constitutes an Excluded Liability, (B) does not result in a Lien (other than
a Permitted Lien) on the Purchased Assets that will survive the Closing, or (C)
constitutes a letter of credit, bank guarantee, security or performance bond or
similar credit support instrument, overdraft facility or cash management
program;
(ii)    sell, lease, license or otherwise transfer, directly or indirectly, to
any Person, in a single transaction or series of related transactions, any of
the Purchased Assets, except (A) ordinary course dispositions of inventory to
customers and distributors consistent with past practice, (B) dispositions
consistent with past practice of (1) obsolete, surplus or worn out assets or (2)
assets that are no longer used or useful in the Business, or (C) transfers among
the Asset Seller Entities;


40







--------------------------------------------------------------------------------







(iii)    make any acquisition of, or investment in, any properties, assets,
Securities or business for the Business, except for the acquisitions of
supplies, inventory, equipment, merchandise or products in the ordinary course
of business consistent with past practice;
(iv)    grant any Lien (other than a Permitted Lien) on any of the Purchased
Assets other than (A) to secure Indebtedness and other obligations permitted
under Section 6.01(b)(i), or (B) any such Lien that will not survive the Closing
and will not (1) require any Consent to be obtained in connection with the
Transactions or (2) delay in any material respect the consummation thereof;
(v)    (A) modify, amend or terminate, or waive, in each case in any material
respect, any rights or claims under, any Material Contract or any Restricted
Contract other than in the ordinary course of business consistent with past
practice or (B) enter into any new Contract that (1) would, in the twelve
(12)-month period immediately following the entry into such Contract, reasonably
be expected to meet the threshold monetary requirement set forth for such type
of a Contract in Section 4.11(a)(iii) for the fiscal year ended December 31,
2016, (2) is a Restricted Contract, or (3) contains a change in control or
similar provision in favor of the other party or parties thereto that would
require a material payment to or would give rise to any material rights of such
other party or parties in connection with the consummation of the Transactions
(including in combination with any other event or circumstance), other than
pursuant to a tender offer process for Contracts with a Governmental Authority
in the ordinary course consistent with past practice; or
(vi)    authorize any of, or commit or agree, in writing or otherwise, to take
any of, the foregoing actions.
(c)    Nothing contained in this Agreement is intended to give Purchaser,
directly or indirectly, the right to control or direct the operations of the
Business prior to the Closing, and nothing contained in this Agreement is
intended to give Purchaser at any time, directly or indirectly, the right to
control or direct any Excluded Businesses. Prior to the Closing, each of
Purchaser and Seller shall exercise, consistent with the terms and conditions of
this Agreement and with applicable Competition Laws, complete control and
supervision over its and its Subsidiaries’ respective operations.

SECTION 6.02.    Efforts; Regulatory and Other Authorizations.
(a)    Subject to Section 6.02(d), each of the Parties and Abbott shall
cooperate with the other parties hereto and use (and shall cause their
respective Subsidiaries to use) their reasonable best efforts (unless, with
respect to any action, another standard of performance is expressly provided for
herein) to promptly:
(i)    take, or cause to be taken, all actions and to do, or cause to be done,
and assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to cause the conditions to Closing to be satisfied as
promptly as reasonably practicable and to consummate and make effective, in the
most expeditious manner reasonably


41







--------------------------------------------------------------------------------







practicable, the Transactions, including preparing and filing promptly and fully
all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information and applications;
(ii)    obtain all Consents and other confirmations from any Governmental
Authority or Third Party necessary, proper or advisable to consummate the
Transactions;
(iii)    execute and deliver any additional instruments necessary to consummate
the Transactions on the terms and subject to the conditions hereof; and
(iv)     defend or contest in good faith any Action brought by a Third Party
that could otherwise prevent or impede, interfere with, hinder or delay in any
material respect the consummation of the Transactions;
in the case of each of clauses (i) through (iv), other than with respect to
Consents and other confirmations relating to Competition Laws, which are dealt
with in Sections 6.02(b) through (d) below. Without limiting the foregoing, the
Parties shall use their reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable, for the Designated Purchasers to acquire in connection with the
consummation of the Transactions the Registrations for the Product included
within the Purchased Assets and to obtain the necessary Governmental
Authorizations or other Registrations required to do so, including using
reasonable best efforts in (A) preparing and filing as promptly as reasonably
practicable with any Governmental Authority or other Third Party all
documentation to effect all necessary, proper or advisable filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents, and (B) obtaining and maintaining such Consents and other
confirmations required to be obtained by such Designated Purchasers from any
Governmental Authority or other Third Party therefor.
(b)    The Parties and Abbott agree (i) to make or cause to be made the
appropriate filings or notifications under applicable Competition Laws as
promptly as reasonably practicable with respect to the Transactions or the
approval by any applicable Governmental Authority of Purchaser as purchaser of
the Purchased Assets or Assumed Liabilities, (ii) to supply as promptly as
reasonably practicable any additional information and documentary material that
may be requested pursuant to applicable Competition Laws in connection with the
Transactions or the Merger Transaction (including, in the case of Purchaser, to
promptly make available to the United States Federal Trade Commission (“FTC”)
and any other applicable Governmental Authority information and appropriate
personnel in response to any queries made by them that are raised in connection
with the Merger Clearances or the Consents of Governmental Authorities under
applicable Competition Laws in connection with the Transactions, which may
include information regarding this Agreement, Purchaser’s capabilities as the
potential purchaser of the Business, or other matters), and (iii) to promptly
take any and all steps necessary to avoid or eliminate each and every impediment
and obtain all Consents under any such Competition Laws that may be required by
any foreign or U.S. federal, state or local Governmental Authority, in each case
with competent jurisdiction, so as to enable the parties hereto to consummate
the Transactions. Without limiting the foregoing, Purchaser shall


42







--------------------------------------------------------------------------------







promptly take all actions necessary to secure the expiration or termination of
any applicable waiting period under any applicable Competition Law and resolve
any objections asserted with respect to the Transactions under the Federal Trade
Commission Act or any other applicable Law raised by any Governmental Authority,
in order to prevent the entry of, any restraint that would prevent, prohibit,
restrict or delay the consummation of the Transactions. Purchaser shall respond
to and seek to resolve as promptly as reasonably practicable any objections
asserted by any Governmental Authority with respect to the Transactions and none
of the Parties or Abbott or any of their respective Affiliates shall take any
action with the intention to, or that could reasonably be expected to, hinder or
delay the expiration or termination of any waiting period or the obtaining of
approval under any applicable Competition Laws. Anything to contrary in this
Section 6.02 notwithstanding, (A) neither Seller nor Abbott shall be required to
expand in any way the nature or scope of the Business or Purchased Assets or to
include within the Business any aspect of the Excluded Businesses or otherwise
include within the Purchased Assets any Excluded Assets, and (B) none of
Purchaser or its Affiliates shall be required (1) to commence or defend through
litigation any claim asserted in court or other administrative tribunal by any
Person (including any Governmental Authority) in order to avoid the entry of, or
to have vacated or terminated any Judgment that would prohibit, enjoin, or make
illegal the consummation of the Transactions, or (2) to enter into or agree to
enter into any consent decree or hold separate order or other arrangement that
would require the divestiture, exclusive license (including as to Purchaser and
its Affiliates) or discontinuation, before or after the Closing Date, of any
assets or current businesses of Purchaser or any of its Affiliates or any
portion of the Business or the Purchased Assets.
(c)    Subject to the Confidentiality Agreement and applicable Law or Judgment,
Purchaser shall promptly disclose to Seller and Abbott, and provide copies to
Seller and Abbott of, all correspondence, filings or communications between
Purchaser or any of its Representatives, on the one hand, and any Governmental
Authority or members of its staff, on the other hand, relating to the matters
that are the subject of this Agreement and the Transactions. To the extent
permitted by such Governmental Authority, Purchaser shall permit Seller and
Abbott to review in advance any proposed correspondence, filings or
communication by Purchaser to any Governmental Authority relating to the matters
that are the subject of this Agreement; provided, however, that materials may be
redacted (i) to remove references concerning the valuation, projections,
strategy, business plans or prospects of Purchaser and its Affiliates, the
Purchased Assets or the Business, (ii) as necessary to address reasonable
attorney-client or other privilege concerns; provided, that Purchaser shall use
its reasonable best efforts to enter into such joint defense agreements or other
arrangements with Seller and Abbott, as appropriate, so as to allow for such
disclosure in a manner that does not result in the loss of attorney-client or
other privilege, and (iii) as necessary to otherwise comply with contractual
arrangements or applicable Law; provided further, that, in the case of each of
the foregoing clauses (i), (ii), and (iii), if Purchaser provides redacted
materials to Seller or Abbott, it must also provide on an “outside counsel only”
basis a copy of the same materials without any redactions applied.
Notwithstanding anything to the contrary herein and subject to the provisions in
the Merger Agreement, Abbott shall, on behalf of the Parties, have control over
and lead all communications and strategy relating to obtaining all Consents and
other confirmations from any Governmental Authority or other Third Party
necessary, proper or advisable to consummate the


43







--------------------------------------------------------------------------------







Transactions or to conduct any litigation arising therefrom. Neither Seller nor
Purchaser shall agree to participate in any meeting with any Governmental
Authority in respect of any filings, investigation (including any settlement of
the investigation), litigation or other inquiry related to the Transactions
unless it, to the extent permitted by such Governmental Authority, gives Abbott
the opportunity to attend and participate at such meeting. Seller and Purchaser
shall consult with Abbott’s counsel with respect to, or give Abbott’s counsel
the opportunity to attend, that portion of any meeting with any Governmental
Authority in which the valuation, projections, business plans or prospects of
Purchaser and its Affiliates, the Purchased Assets or the Business are
discussed. Subject to the Confidentiality Agreement, Abbott and each Party shall
coordinate and cooperate fully with each other in exchanging such information
and providing such assistance as Abbott or such other Party may reasonably
request in connection with the foregoing and in seeking Consents under the
applicable Competition Laws.
(d)    Purchaser acknowledges that the entry by Seller and Abbott into this
Agreement, the performance by Seller and Abbott of their respective obligations
hereunder and, if applicable, the consummation of the Transactions are being
undertaken by Seller and Abbott to obtain the Merger Clearances and to
consummate the Merger Transaction. Anything to the contrary in this Section 6.02
notwithstanding, (i) neither Seller nor Abbott shall be obligated to, and the
use of reasonable best efforts by each of Seller and Abbott shall in no event
require Seller, Abbott or any of their respective Affiliates to, take, or cause
to be taken, any actions or do, or cause to be done, or assist and cooperate in
the doing of, anything that Abbott, in its reasonable discretion, determines
would (A) contravene any covenant or agreement set forth in the Merger Agreement
or (B) result in the staff of the FTC, the European Commission, or any other
antitrust or competition Governmental Authority not recommending to such
applicable Governmental Authority the approval of, or such applicable
Governmental Authority not approving (1) the Merger Agreement, the Merger
Transaction or the Other Transactions or (2) this Agreement, the Transactions
and Purchaser as the purchaser of the Business, the Purchased Assets and the
Assumed Liabilities for all Merger Clearances conditioned upon the divestiture
of the Business and (ii) Seller and Abbott may, and may cause their respective
Affiliates to, take, or cause to be taken, any actions contemplated by or
otherwise taken in furtherance of or in connection with (A) the Merger
Transaction or (B) the entry into or performance under any Company Acquisition
Agreement (as defined in the Merger Agreement).

SECTION 6.03.    Public Announcements. Each of Purchaser, on the one hand, and
Seller and Abbott, on the other hand, shall consult with the other(s) before
issuing, and give the other(s) the opportunity to review and comment upon, any
press release or similar public statements with respect to the Transactions, and
shall not issue any such press release or make any such similar public statement
prior to such consultation, except as may be required by applicable Law,
Judgment, court process or the rules and regulations of any national securities
exchange or national securities quotation system. Notwithstanding the forgoing,
this Section 6.03 shall not apply to any press release or similar public
statement made by Seller, Purchaser or Abbott (a) which is consistent with any
press release or similar public statement mutually agreed by Purchaser, Seller
and Abbott, and the terms of this Agreement and does not contain any information
relating to Seller, Abbott, Purchaser Parent, Purchaser or the Transactions that
has not been previously announced or made public in accordance with the


44







--------------------------------------------------------------------------------







terms of this Section 6.03 or (b) which is made in the ordinary course of
business and does not relate to this Agreement or the Transactions.

SECTION 6.04.    Access to Information; Confidentiality.
(a)    Subject to applicable Law, between the date of this Agreement and the
earlier of the Closing and the termination of this Agreement pursuant to Section
9.01, upon reasonable notice, Seller shall afford to Purchaser and Purchaser’s
Representatives reasonable access during normal business hours to each Asset
Seller Entity’s officers, employees, agents, properties, books, Contracts and
records (in each case to the extent related to the Business and other than any
of the foregoing that relate to the negotiation and execution of this Agreement,
the Merger Agreement, the Other Transactions or any other transactions
potentially competing with or alternative to the Transactions or proposals from
other parties relating to any competing or alternative transactions) and Seller
shall furnish promptly to Purchaser and Purchaser’s Representatives such
information to the extent concerning the Business and its personnel, assets,
Liabilities and properties as Purchaser may reasonably request, including the
information set forth on Schedule 6.04(a)(i); provided that (i) Purchaser and
its Representatives shall conduct any such activities in such a manner as not to
interfere unreasonably with the business or operations of Seller or its
Affiliates and (ii) Abbott shall be provided copies of any information provided
to Purchaser pursuant to this Section 6.04(a) and afforded reasonable prior
notice of, and the opportunity to accompany Purchaser’s and Seller’s respective
Representatives in connection with, any access by Purchaser or its
Representatives provided pursuant to this Section 6.04(a); provided further,
however, that Seller shall not be obligated to provide such access or
information if Seller determines, in its reasonable judgment, that doing so is
reasonably likely to (A) violate applicable Law or an applicable Judgment, (B)
jeopardize the protection of an attorney-client privilege, attorney work product
protection or other legal privilege or (C) expose Seller or its Affiliates to
risk of Liability for disclosure of sensitive or personal information. In any
such event, Seller shall use its reasonable efforts to communicate, to the
extent feasible, the applicable information in a way that would not violate the
applicable Law, Contract or obligation or risk waiver of such privilege or
protection or risk such Liability, including entering into a joint defense
agreement, common interest agreement or other similar arrangement. All requests
for information made pursuant to this Section 6.04 shall be directed to the
Person designated by Seller on Schedule 6.04(a)(ii) with a copy to the Person
designated by Abbott thereon (or in each case, any replacement thereto, as to
which Purchaser receives written notice).
(b)    The terms of the letter agreement related to confidentiality, dated as of
November 15, 2016, among Seller, Purchaser Parent and Abbott, as amended on
February 16, 2017 (as so amended, the “Confidentiality Agreement”), shall
continue in full force and effect until the Closing, at which time such
Confidentiality Agreement and the obligations of Purchaser under this Section
6.04(b) shall terminate; provided, however, that, from and after the Closing,
except as would have been permitted under the terms of the Confidentiality
Agreement, Purchaser shall, and shall cause its Affiliates and their respective
Representatives to, treat and hold as confidential, and not disclose to any
Person, (i) information related to the discussions and negotiations among the
Parties and Abbott regarding this Agreement and the Transactions and (ii) all
confidential information relating to Seller, Abbott or their respective
Subsidiaries or


45







--------------------------------------------------------------------------------







Affiliates. If this Agreement is, for any reason, terminated prior to the
Closing, the Confidentiality Agreement shall continue in full force and effect
in accordance with its terms.
(c)    Nothing provided to Purchaser pursuant to Section 6.04(a) shall in any
way amend or diminish Purchaser’s obligations under the Confidentiality
Agreement. Purchaser acknowledges and agrees that any information provided to
Purchaser or its Affiliates or their respective Representatives pursuant to
Section 6.04(a) or otherwise by or on behalf of Seller, Abbott or their
respective Affiliates or any of their respective Representatives shall be
subject to the terms and conditions of the Confidentiality Agreement.
(d)    From and after the Closing:
(i)    (A) Each of Seller and Abbott agree to, and shall cause their respective
Affiliates to, not use any Business Confidential Information for a period of
five (5) years, and (B) each of Seller and Abbott agree to, and shall cause
their Affiliates to, and shall use reasonable best efforts to cause their
respective Representatives to, for a period of five (5) years, treat and hold as
confidential (and not (except as expressly permitted by this Agreement or any
Ancillary Agreement) disclose or provide access to any Person (other than the
respective Affiliates of Seller and Abbott and their respective Representatives)
to) any Business Confidential Information unless, in the case of each of
sub-clause (A) and (B), such information: (w) is or becomes generally available
to the public through no direct or indirect disclosure in violation hereof by
Seller, Abbott or their respective Affiliates or any of their respective
Representatives; (x) subject to subclause (ii) of this Section 6.04(d), is
required to be publicly disclosed by Law or the rules or regulations of any U.S.
or foreign securities exchange or similar organization; (y) is or has been (1)
at any time before the consummation of the Merger, independently developed by
Abbott or any of its Affiliates or (2) after the Closing, independently
developed by Seller, Abbott or any of their respective Affiliates, in either
case without the use of Business Confidential Information, as evidenced by its
written records; or (z) becomes available to Seller, Abbott, their respective
Affiliates or any of their respective Representatives from and after the
Closing, from a Third Party source that is not known by Abbott to be under any
contractual, legal or fiduciary obligation of confidentiality in respect of such
information.
(ii)    In the event that any Asset Seller Entity, Abbott or any of their
respective Representatives becomes legally compelled as advised by its outside
counsel to disclose any Business Confidential Information (including by Law, by
oral questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, court order, civil investigative demand or similar
process, or by the rules or regulations of any stock exchange on which its
Securities or those of an Affiliate are traded), such Person shall provide
Purchaser (to the extent permitted by Law and reasonably practicable) with
prompt written notice of such requirement so that Purchaser may seek, at
Purchaser’s sole expense, a protective order or other remedy or waive compliance
with this Section 6.04(d), and in the event that such protective order or other
remedy is not obtained, or Purchaser waives compliance with this Section
6.04(d), furnish only that portion of such Business Confidential Information
which is legally required to be provided.


46







--------------------------------------------------------------------------------







Nothing in clause (i) or (ii) of this Section 6.04(d) shall prohibit Seller,
Abbott, their respective Affiliates or any of their respective Representatives
from using the Business Confidential Information described in this Section
6.04(d) for the purpose of complying with the terms of this Agreement or any of
the Ancillary Agreements, including any Contract that has not been assigned or
transferred pursuant to Section 2.01. Furthermore, the provisions of this
Section 6.04(d) will not prohibit any retention pursuant to Section 6.09 of
Archived Records or any other retention of copies of records or any disclosure
in connection with the preparation and filing of financial statements or Tax
Returns of Seller, Abbott or any of their respective Affiliates or any
disclosure made in connection with the enforcement of any right or remedy
relating to this Agreement, the Ancillary Agreements or the Transactions.
(e)    Effective as of the Closing, Seller and Abbott hereby assign to Purchaser
their respective rights under any confidentiality agreements entered into by
Seller and Abbott (or their respective Affiliates or Representatives) in
connection with any transaction involving the acquisition or purchase of all or
any portion of the Business or the Purchased Assets, in each case to the extent
relating to the Business Records or Business Confidential Information that would
be required to be kept confidential by Abbott or the Asset Seller Entities
pursuant to Section 6.04(d).

SECTION 6.05.    Notification of Certain Matters. Each of Purchaser, Seller and
Abbott shall promptly notify the other parties in writing of any effect, change,
condition or occurrence or nonoccurrence of any event of which it is aware that
will or would reasonably be expected to result in the failure of the conditions
set forth in Section 8.01 or Section 8.02 to be satisfied; provided, however,
that the delivery of any notice pursuant to this Section 6.05 shall not limit or
otherwise affect the remedies available hereunder to the Person receiving such
notice, including not having any effect for purposes of (a) determining the
satisfaction or failure to satisfy any of the conditions set forth in Article
VIII or (b) any rights to indemnification under Article X.

SECTION 6.06.    Credit and Performance Support Obligations. Purchaser shall use
its reasonable best efforts to cause the Asset Seller Entities and their
respective Affiliates to be absolutely and unconditionally relieved at the
Closing of all Liabilities arising out of the letters of credit, performance
bonds, corporate guarantees and other similar items issued and outstanding in
connection with the Business that constitute Assumed Liabilities (together the
“Seller Guarantees”), and Purchaser shall, to the extent in accordance with the
procedures set forth in Article X, indemnify the Asset Seller Entities, Abbott
and their respective Affiliates against any Losses arising with respect to such
Liabilities. Purchaser agrees to continue to use its reasonable best efforts
after the Closing to relieve the Asset Seller Entities, Abbott and their
respective Affiliates of all such Seller Guarantees.

SECTION 6.07.    Seller Names and Marks.
(a)    Solely with respect to the limited and specific uses and time periods,
and subject to the other terms and conditions, set forth in this Section 6.07:


47







--------------------------------------------------------------------------------







(i)    for a period of two (2) years after the Closing Date, Seller, on its own
behalf and on behalf of its Affiliates, grants to the Designated Purchasers a
limited, non-exclusive, non-transferable, non-sublicenseable, royalty-free,
right and license to continue to use the Seller Transitional Marks in the
Territories (A) to manufacture, package and label the Product to the same extent
as the Product was manufactured, packaged and labeled in the Business
immediately prior to the Closing and (B) on any existing advertising, marketing
and promotional materials of the Product (including on websites), in each case
for the sole purpose of selling the Product in the Territories; and
(ii)    for a period of sixty (60) days after the Closing Date (or such later
period set forth in the proviso hereto), Seller, on its own behalf and on behalf
of its Subsidiaries, grants to the Designated Purchasers a limited,
non-exclusive, non-transferable, non-sublicenseable, royalty-free, right and
license to continue to use the Seller Transitional Marks in the Territories on
any existing signs, billboards and telephone listings as used in the Business
immediately prior to the Closing, for the sole purpose of selling the Product in
the Territories; provided that if, during the period of two (2) years after the
Closing Date, the management of Purchaser is not aware of any such use of the
Seller Transitional Marks in the Territories on any signs, billboards or
telephone listings, then the right and license set forth herein shall extend for
such use for a period of sixty (60) days after Purchaser or its Affiliates
becomes aware of such use; provided further that nothing in this Section
6.07(a)(ii) shall be deemed to permit Purchaser to use any of the Seller
Transitional Marks in the Territories on any signs, billboards or telephone
listings after the two (2)-year anniversary of the Closing Date.
(b)    Effective as of the Closing, Purchaser shall, and shall cause its
Affiliates to, cease any and all uses of any (i) Trademarks of Seller and its
Affiliates other than the Seller Transitional Marks, (ii) Trademarks that
constitute, include or are derived from any of the Seller Transitional Marks and
(iii) other Trademarks confusingly similar to or that dilute the distinctiveness
of any Trademarks described in the foregoing items (i) – (ii) (such Trademarks
described in items (i) – (iii) collectively, the “Excluded Seller Marks”).
Purchaser acknowledges and agrees that it shall have no right to use and shall
receive no interest in any Trademark of Abbott pursuant to this Agreement.
Except as provided in Section 6.07(a)(i) and Section 6.07(a)(ii), effective as
of the Closing, Purchaser shall, and shall cause its Affiliates to, as soon as
reasonably practicable, cease any and all uses of the Seller Transitional Marks,
including by no later than ninety (90) days after the Closing Date, deleting all
the Seller Transitional Marks from all public or customer-facing materials,
including, as applicable, all business cards, schedules, stationery, packaging
materials, displays, promotional materials, forms, websites, email, computer
software and systems and other materials, and deleting or stickering over the
Seller Transitional Marks in all manuals, distributed in connection with the
Business.
(c)    Notwithstanding anything to the contrary herein, Purchaser and its
Affiliates shall have no rights to use any Excluded Seller Marks or any of the
Seller Transitional Marks other than as expressly provided in this Section 6.07,
and all right, title, and interest of Seller, Abbott or their respective
Affiliates in and to the Seller Transitional Marks and Excluded Seller Marks not
expressly granted to the Designated Purchasers under this Agreement shall


48







--------------------------------------------------------------------------------







remain the exclusive property of Seller, Abbott and their respective Affiliates,
as applicable. Any use by the Designated Purchasers of any of the Seller
Transitional Marks as permitted in this Section 6.07 is subject to (i) the use
of such Seller Transitional Marks in a form and manner, and with standards of
quality, consistent with any written usage requirements in effect for the Seller
Transitional Marks as of the Closing Date and (ii) compliance by the Designated
Purchasers with applicable Law. The Designated Purchasers shall not use the
Seller Transitional Marks in a manner that could reasonably be expected to
reflect negatively on such name and marks or on Seller, Abbott or any of their
respective Affiliates. Purchaser shall not (and shall ensure its Affiliates do
not) contest, dispute, or challenge the right, title, and interest of Seller,
Abbott or their respective Affiliates in and to the Seller Transitional Marks or
Excluded Seller Marks. Purchaser shall not (and shall ensure its Affiliates do
not) file applications to register any Trademarks or apply for any domain names,
user names or hashtags in any jurisdiction worldwide that (A) are confusingly
similar to any of the Seller Transitional Marks or Excluded Seller Marks, (B)
consist of, in whole or part, any of the Seller Transitional Marks or Excluded
Seller Marks, or (C) dilute the distinctiveness of any of the Seller
Transitional Marks or Excluded Seller Marks. Purchaser shall indemnify and hold
harmless Seller, Abbott and any of their respective Affiliates for any Losses
arising from any Third Party Claims relating to the use of any of the Seller
Transitional Marks pursuant to this Section 6.07 or any violation hereof. All
use of the Seller Transitional Marks under this Section 6.07, including all
goodwill arising from any Designated Purchaser’s use of the Seller Transitional
Marks, shall inure to the benefit of Seller, Abbott and their respective
Affiliates.
(d)    Purchaser acknowledges and agrees that the remedy at Law for any breach
of the requirements of this Section 6.07 would be inadequate, and agrees and
consents that without intending to limit any additional remedies that may be
available, each of Seller and Abbott shall be entitled to a temporary or
permanent injunction, without proof of actual damage or inadequacy of legal
remedy, and without posting any bond or other undertaking, in any Action which
may be brought to enforce any of the provisions of this Section 6.07.
(e)    NONE OF SELLER, ABBOTT, THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR AND
THEIR AFFILIATES’ RESPECTIVE REPRESENTATIVES MAKE OR HAVE MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF ANY OF THE SELLER TRANSITIONAL MARKS, AND ANY SUCH REPRESENTATION OR WARRANTY
IS HEREBY EXPRESSLY DISCLAIMED, AND SELLER AND THEIR AFFILIATES, AS APPLICABLE,
ARE LICENSING THE SELLER TRANSITIONAL MARKS TO THE DESIGNATED PURCHASERS UNDER
THIS SECTION 6.07 ON AN “AS IS” BASIS.

SECTION 6.08.    Records Access and Transfer.
(a)    Paper copies or tangible embodiments of the Business Records stored in
any facilities of Seller or its Affiliates or any Third Party records storage
facility (“Archived Records”) shall, subject to the Archived Records Agreement,
remain in such facility, or a successor thereto, until the earlier of the
transfer or destruction of such Archived Records in accordance with the
processes and procedures set forth in the Archived Records Agreement.


49







--------------------------------------------------------------------------------







(b)    Purchaser shall receive possession and control of paper copies or
tangible embodiments of the Business Records stored as of the Closing at the
Purchaser Occupied Real Property. Purchaser agrees to retain and maintain any
Books, Records and Files received by Purchaser or its Affiliates in connection
with the Transactions and any other Books, Records and Files that relate to any
Excluded Liability for a period of at least seven (7) years after Closing or
such longer minimum period as is required by applicable Law (plus, in each case,
any additional time during which Purchaser has been advised by Seller that (i)
there is an ongoing Tax audit with respect to periods prior to the Closing or
(ii) any such period is otherwise open to assessment). During any such period,
Purchaser agrees to give Seller and its Affiliates and their respective
Representatives reasonable cooperation, access (including copies, at Seller’s
expense) and staff assistance (at Seller’s expense), as needed, during normal
business hours and upon reasonable notice, with respect to such Books, Records
and Files as may be necessary for general business purposes, including the
defense of litigation, the preparation of Tax Returns and financial statements
and the management and handling of Tax audits.

SECTION 6.09.    Further Assurances; Post-Closing Cooperation.
(a)    Subject to the terms and conditions of this Agreement, at any time or
from time to time after the Closing, each of the Parties shall, and shall cause
their respective Affiliates to, execute and deliver such other documents and
instruments, provide such materials and information and take such other actions
as may reasonably be necessary, proper or advisable, to the extent permitted by
Law, to fulfill its obligations under this Agreement and to cause the
Transactions to occur.
(b)    Without limiting the obligations of the Parties and Abbott under Section
6.08(b) or Section 10.05(a), from and after the Closing, the Parties and Abbott
shall reasonably cooperate with each other in the investigation, prosecution or
defense of any Action (other than Actions with respect to Taxes, which are
governed by Article VII or any Action in which the Parties or Abbott, as
applicable, are adverse to each other) from or related to the conduct of the
Business, the operation or use of the Purchased Assets, the Assumed Liabilities,
the Excluded Assets or the Excluded Liabilities and, in each case, involving one
or more Third Parties. Such cooperation shall include, upon reasonable advance
notice, (i) providing, and causing their respective Affiliates to provide,
documentary or other evidence, (ii) implementing, and causing their respective
Affiliates to implement, record retention, litigation hold or other documentary
or evidence policies or (iii) making, and causing their respective Affiliates to
make, available directors, officers and employees to give depositions or
testimony, all as reasonably related to such Action and reasonably requested by
the requesting Party or Abbott from time to time. Except as otherwise provided
in Article X, the Person requesting such cooperation shall pay the reasonable
out-of-pocket expenses incurred in providing such cooperation (including
reasonable legal fees and disbursements) by the Person party hereto (or
Affiliate thereof, as the case may be) providing such cooperation and by its
officers, directors, employees and agents, but not including reimbursing such
Person (or Affiliate thereof, as the case may be) or its officers, directors,
employees and agents for their time spent in such cooperation.
(c)    If, following the Closing:


50







--------------------------------------------------------------------------------







(i)    any right, property or asset not forming part of the Purchased Assets or
otherwise constituting an Excluded Asset is found to have been transferred to
Purchaser in error, either directly or indirectly, or received by Purchaser,
Purchaser shall transfer, or shall cause its Affiliates to transfer, at no cost
to Seller, Abbott or their Affiliates, such right, property or asset (and any
related Liability) as soon as reasonably practicable to Seller, Abbott or their
Affiliate as directed in writing by Seller;
(ii)    any right, property or asset forming part of the Purchased Assets is
found to have been retained by any Asset Seller Entity in error, either directly
or indirectly, or received by any Asset Seller Entity, Seller shall, or shall
cause the other applicable Asset Seller Entity to transfer, at no cost to
Purchaser, such right, property or asset (and any related Liability, to the
extent an Assumed Liability) as soon as reasonably practicable to the applicable
Designated Purchaser; and
(iii)    any right, property or asset that, if held by an Asset Seller Entity
would have formed part of the Purchased Assets pursuant to Section 2.01(a), is
found to have been held as of the Closing by an Affiliate of Seller that is not
an Asset Seller Entity, Seller shall cause such Affiliate to transfer, at no
cost to Purchaser, such right, property or asset (and any related Liability, to
the extent an Assumed Liability) as soon as reasonably practicable to the
applicable Designated Purchaser.

SECTION 6.10.    Audited Financial Statements.
(a)    Seller and Abbott shall:  
(i)    use their reasonable best efforts to prepare and deliver to Purchaser no
later than 45 days after the Closing Date abbreviated financial statements,
which shall consist of: (A)(1) audited statements of assets acquired and
Liabilities assumed for the Business as of December 31, 2015 and December 31,
2016 and (2) the audited combined statements of revenues and direct expenses for
the Business for the years ended December 31, 2014, December 31, 2015 and
December 31, 2016, in each case together with footnotes thereto, as audited by
PricewaterhouseCoopers LLP (“Auditor”) and accompanied by the unqualified report
thereon by Auditor to the effect that such statements fairly present in all
material respects the financial position of the Business at each of the
statement of assets acquired and Liabilities assumed dates and for each of the
periods covered by the statement of revenues and direct expenses (the “Audited
Financial Statements”), and (B) unaudited statement of assets acquired and
Liabilities assumed of the Business as of June 30, 2017 and as of the
corresponding quarter from the previous fiscal year, and the related statements
of revenues and direct expenses for the six (6) month periods ended June 30,
2016 and June 30, 2017, together with footnotes thereto, as reviewed by Auditor
(the “Initial Interim Financial Statements”); and
(ii)    with respect to any fiscal quarter beginning with the fiscal quarter
ended June 30, 2017 and ending on or before the Closing Date, as soon as
practicable, but in no event later than forty-five (45) days after the end of
such fiscal quarter, prepare and deliver to Purchaser unaudited statements of
assets acquired and Liabilities assumed of the Business as of the end of each
such fiscal quarter and for the corresponding quarter from the previous fiscal
year, and the related statements of revenues and direct expenses of the Business
for the interim periods then ended and the corresponding interim period from the
previous fiscal year together with footnotes thereto, as reviewed by Auditor
(together with the Initial Interim Financial Statements, the “Interim Financial
Statements”).


51







--------------------------------------------------------------------------------







(b)    The Audited Financial Statements and the Interim Financial Statements
shall be prepared in accordance with the SEC regulations for Regulation S-X,
Rule 3-05 financial statements.

SECTION 6.11.    Specified Business Contracts. Purchaser shall assume and
fulfill the Liabilities and other obligations of the applicable Asset Seller
Entity under the Specified Business Contracts and shall execute and deliver, or
cause to be executed and delivered, to Seller and the other Persons party to the
Specified Business Contracts a written instrument in form and substance
reasonably acceptable to such Persons evidencing Purchaser’s assumption of, and
agreement to fulfill, the Liabilities and other obligations of the applicable
Asset Seller Entity under the Specified Business Contracts.  Nothing in this
Section 6.11 or any instrument delivered by Purchaser in respect of any
Specified Business Contract to a Third Party, including BC or its Affiliates,
shall limit or otherwise affect any remedies available to Purchaser hereunder,
including any right to indemnification pursuant to Article X.

ARTICLE VII    

TAXES

SECTION 7.01.    Periodic Taxes. All personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a Straddle
Period (“Periodic Taxes”) shall be apportioned to the Pre-Closing Tax Period of
such Straddle Period by multiplying the amount of such Taxes for the entire
Straddle Period by a fraction the numerator of which is the number of days in
the portion of such Straddle Period ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period. The
excess of such Periodic Taxes for such Straddle Period over the amount
apportioned to the Pre-Closing Tax Period shall be apportioned to the
Post-Closing Tax Period. Seller shall be liable for the amount of such Periodic
Taxes attributable to the Pre-Closing Tax Period except to the extent payment
therefor had been made prior to Closing. Purchaser shall be liable for the
amount of such Periodic Taxes attributable to the Post-Closing Tax Period and
shall reimburse Seller for any portion of the Periodic Taxes attributable to the
Post-Closing Tax Period paid by Seller within ten (10) days of being notified by
Seller of the amount so due. Purchaser shall be responsible for preparing and
filing all Tax Returns for Periodic Taxes required to be filed after the
Closing; provided, however, such Tax Returns shall be subject to the approval of
Seller, which approval shall not be unreasonably withheld, conditioned or
delayed.

SECTION 7.02.    Refunds and Credits. Seller and its Affiliates shall be
entitled to retain or, to the extent actually received by or otherwise available
to Purchaser or its Affiliates, receive immediate payment from Purchaser or its
Affiliates of, any refund or credit with respect to Taxes (including without
limitation refunds arising by reason of amended Tax Returns filed after the
Closing Date or otherwise) with respect to any Pre-Closing Tax Period relating
to the Business or the Purchased Assets. Purchaser shall be entitled to retain
or, to the extent actually received by Seller or its Affiliates, receive
immediate payment from Seller or its Affiliates of, any refund or credit with
respect to Taxes (including without limitation refunds arising by reason of
amended Tax Returns filed after the Closing or otherwise) with respect to any
Post-Closing Tax Period relating to the Business or the Purchased Assets. Any
refunds or


52







--------------------------------------------------------------------------------







credits of Taxes with respect to Straddle Periods shall be apportioned pursuant
to the principles set forth in Section 7.01.

SECTION 7.03.    Resolution of Tax Controversies. If, following the Closing, a
claim shall be made by any Governmental Authority that might result in an
indemnity payment to a Purchaser Indemnitee pursuant to Section 10.02, Purchaser
shall promptly notify Seller of such claim. If, following the Closing, a claim
shall be made by any Governmental Authority that might result in an indemnity
payment to a Seller Indemnitee pursuant to Section 10.03, Seller shall promptly
notify Purchaser of such claim. In the event that a Governmental Authority
determines a deficiency in any Tax, the Party ultimately, following the Closing,
responsible for such Tax under this Agreement, whether by indemnity or
otherwise, shall have authority to determine whether to dispute such deficiency
determination and to control the prosecution or settlement of such dispute;
provided that with respect to Straddle Periods, the Party with the greater
potential Tax burden shall control the dispute. The Party that is not ultimately
responsible for such Tax under this Agreement shall, following the Closing, have
the right to participate at its own expense in the conduct of any such
proceeding involving a Tax claim that would adversely affect such Party.

SECTION 7.04.    Tax Cooperation. From and after the Closing, each of Seller and
Purchaser shall provide the other Party with such information and records and
make such of its officers, directors, employees and agents available as may
reasonably be requested by such other Party in connection with the preparation
of any Tax Return or any audit or other proceeding that relates to the Business
or the Purchased Assets.

SECTION 7.05.    Conveyance Taxes. Notwithstanding any other provisions of this
Agreement to the contrary, all transfer, documentary, recording, registration,
stamp and other similar Taxes (including all applicable real estate transfer
Taxes, but excluding any Taxes based on or attributable to income or capital
gains) together with any notarial and registry fees and recording costs imposed
by any Governmental Authority in connection with the transfer of the Purchased
Assets to the Designated Purchasers (“Conveyance Taxes”) will be shared equally
by Purchaser and its Affiliates, on the one hand, and Seller and its Affiliates,
on the other hand, regardless of which Person is obligated to pay such
Conveyance Taxes under applicable Law; provided, however, that Purchaser and its
Affiliates shall pay and be solely responsible for all value added, goods and
services, sales or other similar Taxes. To the extent that one Party claims any
exemptions from any Conveyance Taxes, such Party shall provide to the other
Party the appropriate exemption certificates. Seller, Purchaser and their
respective Affiliates will cooperate in timely making and filing all Tax Returns
that may be required to comply with Law relating to Conveyance Taxes.

SECTION 7.06.    VAT. Any payment of the Purchase Price shall be exclusive of
value added, goods and services and any other similar Taxes, and if such Taxes
are properly charged or chargeable upon Seller or any of its Affiliates,
Purchaser and its Affiliates shall pay Seller (in addition to the portion of the
Purchase Price payable at such time) the amount of such Taxes within five (5)
Business Days of receipt by Purchaser of notice thereof from Seller and a copy
of a Tax invoice in compliance with local Laws.


53







--------------------------------------------------------------------------------








SECTION 7.07.    Survival of Obligations. Notwithstanding anything herein to the
contrary, the obligations contained in this Article VII shall survive the
Closing until thirty (30) days after expiration of the applicable statute of
limitations, as extended to the maximum extent permitted by Law. In no event
shall an Indemnified Party be indemnified for the same Taxes more than once
(even if such Indemnified Party is entitled to indemnification for such Taxes
pursuant to more than one provision contained in this Agreement).

ARTICLE VIII    

CONDITIONS TO CLOSING

SECTION 8.01.    Conditions to Obligation of Purchaser. The obligation of
Purchaser to consummate the Transactions shall be subject to the fulfillment or
written waiver by Purchaser, at or prior to the Closing, of each of the
following conditions:
(a)    Each of the representations and warranties of Seller contained in this
Agreement shall be true and correct (without regard to any qualification as to
materiality or Material Adverse Effect (other than with respect to the
representation contained in Section 4.05(b))) as of the Closing (other than such
representations and warranties as are made as of another date, which shall be
true and correct as of such date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. The covenants and agreements contained in this Agreement to be complied
with or performed by Seller on or before the Closing shall have been complied
with or performed in all material respects. Purchaser and Abbott shall have
received a certificate signed on behalf of Seller by an officer of Seller to the
effect that the conditions set forth in this Section 8.01(a) have been
satisfied.
(b)    Each of the representations and warranties of Abbott contained in this
Agreement shall be true and correct (without regard to any qualification as to
materiality) as of the Closing (other than such representations and warranties
as are made as of another date, which shall be true and correct as of such
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, reasonably be
expected to materially delay or prevent the consummation of the Transactions
contemplated hereby in accordance with the terms hereof. The covenants and
agreements contained in this Agreement to be complied with or performed by
Abbott on or before the Closing shall have been complied with or performed in
all material respects. Purchaser and Seller shall have received a certificate
signed on behalf of Abbott by an officer of Abbott to the effect that the
conditions set forth in this Section 8.01(b) have been satisfied.
(c)    Any Consents of Governmental Authorities under applicable Competition
Laws for the Transactions for the jurisdictions set forth on Schedule 8.01(c)
shall have been received.
(d)    No Law or Judgment (whether temporary, preliminary or permanent) shall
have been promulgated, entered, enforced, enacted or issued by any Governmental
Authority that


54







--------------------------------------------------------------------------------







remains in effect and that prohibits, enjoins, or makes illegal the consummation
of the Transactions.
(e)    Purchaser shall have received an executed copy of each of the documents
required to be delivered to it pursuant to Section 2.09(a).
(f)    With respect to each Asset Seller Entity listed on Schedule 8.01(f), an
affidavit that such Asset Seller Entity is not an “foreign person” within the
meaning of the Foreign Investment in Real Property Tax Act of 1980,
substantially in the form of Exhibit F hereto.
(g)    The transactions contemplated by the Triage Purchase Agreement shall be
simultaneously consummated.

SECTION 8.02.    Conditions to Obligation of Seller. The obligation of Seller to
consummate the Transactions shall be subject to the fulfillment or written
waiver by both of Seller and Abbott, at or prior to the Closing, of each of the
following conditions:
(a)    Each of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct (without regard to any qualification as to
materiality) as of the Closing (other than such representations and warranties
as are made as of another date, which shall be true and correct as of such
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, reasonably be
expected to materially delay or prevent the consummation of the Transactions
contemplated hereby in accordance with the terms hereof. The covenants and
agreements contained in this Agreement to be complied with or performed by
Purchaser on or before the Closing shall have been complied with or performed in
all material respects. Seller and Abbott shall have received a certificate
signed on behalf of Purchaser by an officer of Purchaser to the effect that the
conditions set forth in this Section 8.02(a) have been satisfied.
(b)    To the extent required by the applicable Governmental Authority, (i) the
FTC shall have accepted for public comment an Agreement Containing Consent Order
that includes a proposed Decision and Order in connection with the Merger
Transaction that, if issued as a final order, would require Seller and Abbott to
divest the Business to Purchaser, as an FTC-approved acquirer; (ii) the European
Commission shall have issued a decision approving the Merger Transaction
pursuant to Article 6(1)(b) in conjunction with Article 6(2) of Council
Regulation (EC) 139/2004 and Purchaser shall have been approved by the European
Commission as the purchaser of the Purchased Assets and Assumed Liabilities in
accordance therewith; (iii) all other Merger Clearances shall have been
received; (iv) approval of this Agreement, the Transactions and Purchaser as the
purchaser of the Purchased Assets and Assumed Liabilities shall have been
received by Governmental Authorities for all Merger Clearances conditioned upon
the divestiture of the Business; and (v) any Consents of Governmental
Authorities under applicable Competition Laws for the Transactions for the
jurisdictions set forth on Schedule 8.02(b) shall have been received.


55







--------------------------------------------------------------------------------







(c)    No Law or Judgment (whether temporary, preliminary or permanent) shall
have been promulgated, entered, enforced, enacted or issued by any Governmental
Authority that remains in effect and that prohibits, enjoins, or makes illegal
the consummation of the Transactions.
(d)    The Merger Transaction shall have been consummated in accordance with the
Merger Agreement or shall be consummated simultaneously with the satisfaction
(other than those conditions that, by their nature, cannot be satisfied until
the Closing, but would be satisfied if the Closing were to occur) or waiver of
the other conditions set forth in this Article VIII.
(e)    Seller shall have received an executed copy of each of the documents
required to be delivered to it pursuant to Section 2.10(a).
(f)    The transactions contemplated by the Triage Purchase Agreement shall be
simultaneously consummated.

ARTICLE IX    

TERMINATION

SECTION 9.01.    Termination. This Agreement may be terminated, or in the case
of clause (d) below shall terminate, at any time prior to the Closing in the
following circumstances:
(a)    by the mutual written consent of Purchaser and Abbott;
(b)    upon written notice, by Abbott to Purchaser (with a copy to Seller) in
the event that Abbott determines, in its sole discretion to be exercised in good
faith, that the staff of the FTC, the European Commission, or any other
antitrust or competition Governmental Authority is not likely to recommend the
approval of, or such applicable Governmental Authority is not likely to approve,
this Agreement, the Transactions or Purchaser as the purchaser of the Business,
the Purchased Assets or Assumed Liabilities for all Merger Clearances
conditioned upon the divestiture of the Business;
(c)    by either Purchaser or Abbott, upon written notice to the non-terminating
Person (with a copy to Seller), if any Governmental Authority of competent
jurisdiction shall have issued a Judgment permanently restraining, enjoining or
otherwise prohibiting the Transactions and such Judgment shall have become final
and non-appealable, provided, however, that the right to terminate this
Agreement under this Section 9.01(c) shall not be available to either Purchaser
or Abbott if such Judgment was due to the failure of such Person (or in the case
of termination by Abbott, Seller) to perform any of its obligations under this
Agreement or due to the breach by such Person (or in the case of termination by
Abbott, Seller) of its representations and warranties set forth in this
Agreement;
(d)    immediately, without any action by any Party or Abbott, if the Merger
Agreement is terminated;


56







--------------------------------------------------------------------------------







(e)    by Purchaser, if Seller shall have materially breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform (i) would give rise
to the failure of a condition set forth in Section 8.01(a) and (ii) is incapable
of being cured within ninety (90) calendar days after the consummation of the
Merger Transaction (the “End Date”) or, if capable of being cured by the End
Date, Seller shall not have commenced good-faith efforts to cure the breach or
failure to perform within thirty (30) calendar days following (or the breach or
failure to perform is not cured within sixty (60) calendar days following)
receipt by Seller of written notice from Purchaser of the breach or failure to
perform; provided, that Purchaser shall not have the right to terminate this
Agreement pursuant to this Section 9.01(e) if Purchaser is then in material
breach of any of its representations, warranties, covenants or agreements under
this Agreement, which breach would give rise to the failure of a condition set
forth in Section 8.02(a);
(f)    by Abbott, if Purchaser shall have materially breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform (i) would give rise
to the failure of a condition set forth in Section 8.02(a) and (ii) is incapable
of being cured by the End Date or, if capable of being cured by the End Date,
Purchaser shall not have commenced good-faith efforts to cure the breach or
failure to perform within thirty (30) calendar days following (or the breach or
failure to perform is not cured within sixty (60) calendar days following)
receipt by Purchaser of written notice from Abbott (with a copy to Seller) of
the breach or failure to perform; provided, that Abbott shall not have the right
to terminate this Agreement pursuant to this Section 9.01(f) if Abbott or Seller
is then in material breach of any of its representations, warranties, covenants
or agreements under this Agreement, which breach would give rise to the failure
of a condition set forth in Section 8.01(a) or Section 8.01(b);
(g)    by Purchaser or Abbott, if the Closing shall not have occurred prior to
the End Date, provided that the right to terminate this Agreement under this
Section 9.01(g) shall not be available to (i) Abbott if the failure of the
Closing to have occurred by the End Date was due to the failure of Seller or
Abbott to perform any of their respective obligations under this Agreement or
due to the breach of the representations and warranties of Seller or Abbott set
forth in this Agreement or (ii) Purchaser if the failure of the Closing to have
occurred by the End Date was due to the failure of Purchaser to perform any of
its obligations under this Agreement or due to the breach of the representations
and warranties of Purchaser set forth in this Agreement; or
(h)    by Abbott, if all Consents of the FTC required for the consummation of
the Transactions have not been received within twenty-five (25) days after the
consummation of the Merger Transaction.

SECTION 9.02.    Effect of Termination. In the event of the termination of this
Agreement in compliance with Section 9.01, this Agreement shall be terminated
and this Agreement shall forthwith become void and have no effect, without any
Liability or obligation on the part of any Party, Purchaser Parent or Abbott (or
any shareholder or Representative of such Party, Purchaser Parent or Abbott),
other than Section 1.03 (Interpretation), Section 6.03 (Public Announcements),
this Section 9.02 and Article XI


57







--------------------------------------------------------------------------------







(including the definitions used in each such Section; but excluding Section
11.07), all of which shall survive such termination; provided, that nothing in
this Section 9.02 shall relieve any Party or Abbott from Liability for any Fraud
or knowing, material and intentional breach of this Agreement.

ARTICLE X    

INDEMNIFICATION

SECTION 10.01.    Survival of Representations and Warranties.The representations
and warranties of Abbott, Seller and Purchaser contained in this Agreement shall
survive the Closing for a period of twelve (12) months following the Closing
Date; provided, however that (a) the representations and warranties of Abbott
contained in Section 3.01 (Organization; Standing), Section 3.02 (Corporate
Authorization) and Section 3.04 (Brokers and Other Advisors), (b) the
Fundamental Representations, and (c) the representations and warranties of
Purchaser contained in Section 5.01 (Organization; Standing), Sections 5.02(a)
and (b) (Corporate Authorization) and Section 5.07 (Brokers and Other Advisors)
shall survive the Closing until thirty (30) days after the expiration of the
applicable statute of limitations (including any extensions thereof, whether
automatic or permissive). All covenants contained in this Agreement which are to
be performed prior to the Closing shall terminate on the Closing Date. The
covenants contained in this Agreement which are to be performed at or after the
Closing shall terminate thirty (30) days after the expiration of the applicable
statute of limitations (including any extensions thereof, whether automatic or
permissive). Notwithstanding the foregoing, each representation, warranty,
covenant and agreement contained in this Agreement shall survive the time at
which it would otherwise expire pursuant to this Section 10.01 if, prior to such
time, a Third Party Claim Notice or Direct Claim Notice with respect to the
breach shall have been timely delivered to the Party against whom such indemnity
may be sought in accordance with Section 10.05. Any claim not asserted in
accordance with this Article X on or prior to the expiration of the applicable
survival period set forth in this Section 10.01 will be irrevocably and
unconditionally released and waived.

SECTION 10.02.    Indemnification by Seller. Subject to the provisions of this
Article X, from and after the Closing, Seller shall indemnify Purchaser and its
Affiliates and its and their respective officers, directors, agents, successors
and assigns (collectively, the “Purchaser Indemnitees”) from and against all
Losses actually suffered or incurred by them to the extent arising out of or
related to: (a) any breach of any representation or warranty of Seller in this
Agreement, (b) nonfulfillment of or failure to perform any covenant or agreement
on the part of Seller contained in this Agreement, or (c) any Excluded
Liability.


58







--------------------------------------------------------------------------------








SECTION 10.03.    Indemnification by Purchaser. Subject to the provisions of
this Article X, from and after the Closing, Purchaser shall indemnify Seller and
its Affiliates and each such entity’s respective officers, directors, agents,
successors and assigns (collectively, the “Seller Indemnitees”) from and against
all Losses actually suffered or incurred by them to the extent arising out of or
related to: (a) any breach of any representation or warranty of Purchaser in
this Agreement, (b) nonfulfillment of or failure to perform any covenant or
agreement on the part of Purchaser contained in this Agreement, or (c) any
Assumed Liabilities.

SECTION 10.04.    Limitations on Indemnifiable Losses.
(a)    Notwithstanding anything to the contrary contained in this Agreement:
(i)    no indemnification payments will be made by or on behalf of Seller
pursuant to Section 10.02(a) in respect of any individual claim or series of
claims having the same nature or origin where the aggregate Losses relating to
such claims or series of claims are less than $150,000, and such claims or
series of claims with Losses relating thereto of less than $150,000 will not be
aggregated or counted for purposes of calculating the Deductible in clause (ii)
below;
(ii)    no indemnification payments will be made by or on behalf of Seller
pursuant to Section 10.02(a) until the aggregate amount of Losses for which
Seller would (but for this clause (ii)) be liable thereunder exceeds $2,800,000
(such amount being, the “Deductible”), and then only to the extent of such
excess over the Deductible; provided, that the Deductible shall not apply to
Losses arising out of or relating to the breach of any Fundamental
Representation;
(iii)    the aggregate total amount in respect of which Seller will be liable to
indemnify and hold harmless the Purchaser Indemnitees pursuant to Section
10.02(a) will not exceed $22,400,000 (such amount being the “Cap”); provided,
that the Cap shall not apply to Losses arising out of or relating to the breach
of any Fundamental Representation; and
(iv)    subject to Section 10.04(a)(iii), the aggregate total amount in respect
of which Seller will be liable to indemnify the Purchaser Indemnitees pursuant
to Section 10.02(a) and (b) shall not exceed the aggregate amount payable
pursuant to Schedule 2.05.
(b)    For all purposes of this Article X, “Losses” shall be net of any
insurance proceeds, indemnification payments, contribution payments or
reimbursements actually received by or paid to an Indemnified Party with respect
to such Losses or any of the circumstances giving rise thereto.
(c)    In the event a Person seeks indemnification under this Article X for any
Losses, Purchaser (if such Person is a Purchaser Indemnitee) or Seller (if such
Person is a Seller Indemnitee) shall use its commercially reasonable efforts to
take all actions as may be reasonably required or necessary to mitigate, to the
extent practicable, such Losses (including, to the extent commercially
reasonable, pursuing in good faith available insurance coverage, indemnification
payments, contribution payments or reimbursements).
(d)    Any indemnity provided hereunder by Seller shall be so applied as to
avoid any double counting and no Indemnified Party shall be entitled to obtain
indemnification


59







--------------------------------------------------------------------------------







more than once for the same Losses pursuant to this Agreement, any Ancillary
Agreement, the Triage Purchase Agreement or any other Contract entered between
the Parties or their respective Affiliates in connection with the transactions
contemplated by the Triage Purchase Agreement.
(e)    For purposes of this Article X, the representations and warranties of
Seller shall not be deemed qualified by any reference to “materiality” or
“Material Adverse Effect” (other than the Specified Qualifications).

SECTION 10.05.    Indemnity Procedures. Claims for indemnification under this
Agreement shall be asserted and resolved as follows:
(a)    Third Party Claims.
(i)    Any Purchaser Indemnitee or Seller Indemnitee seeking indemnification
under this Agreement (an “Indemnified Party”) with respect to any claim asserted
or threatened against the Indemnified Party by a Third Party (a “Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 10.02 or Section 10.03, as applicable, shall promptly deliver to the
other Party (the “Indemnifying Party”) a written notice (a “Third Party Claim
Notice”) setting forth a description in reasonable detail of the nature of the
Third Party Claim or, in the alternative, include a copy of all papers served
with respect to such Third Party Claim (if any); provided, however, that the
failure to so transmit a Third Party Claim Notice shall not affect the
Indemnifying Party’s obligations under this Article X, except to the extent that
the Indemnifying Party is materially prejudiced as a result of such failure.
(ii)    If a Third Party Claim is asserted against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if the Indemnifying Party delivers a written notice to the Indemnified Party
within thirty (30) days after receipt of a Third Party Claim Notice (or sooner,
if the nature of the Third Party Claim so requires) stating that the
Indemnifying Party shall assume and control the defense of such Third Party
Claim and specifying any reservations to its defense (except that the failure to
so specify any reservation to its defense in a timely delivered written notice
shall not affect the validity of such written notice unless the Indemnified
Party is materially prejudiced as a result of such failure), the Indemnifying
Party may assume and control the defense thereof with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party and
settle such Third Party Claim at the discretion of the Indemnifying Party;
provided, that the Indemnifying Party shall not, except with the written consent
of the Indemnified Party (such consent not to be unreasonably withheld,
conditioned or delayed), enter into any settlement or consent to entry of any
Judgment that (A) does not include the provision by the Person(s) asserting such
claim to all Indemnified Parties of a full, unconditional and irrevocable
release from all Liability with respect to such Third Party Claim, (B) includes
an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party, (C) includes injunctive or other nonmonetary relief affecting
any Indemnified Party other than nonmonetary relief incidental to the monetary
damages that does not restrict the operation of the business of the Indemnified
Party, or (D) if the Indemnifying Party is Seller, includes monetary amounts in
respect of, or that would be, Assumed Liabilities. If the Indemnifying Party
elects to assume


60







--------------------------------------------------------------------------------







the defense of a Third Party Claim, the Indemnifying Party shall not be liable
to the Indemnified Party for legal fees or expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof; provided, that the
Indemnified Party shall have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party (it being understood that the Indemnifying Party shall
control such defense); provided further, that if, based on the reasonable
opinion of legal counsel to the Indemnified Party reasonably acceptable to the
Indemnifying Party, a conflict or potential conflict of interest exists between
the Indemnifying Party and the Indemnified Party which makes representation of
both parties inappropriate under applicable standards of professional conduct,
the reasonable fees and expenses of such separate counsel shall constitute
indemnifiable Losses pursuant to this Article X; provided further that the
Indemnifying Party shall not be required to pay for more than one such counsel
(plus any appropriate local counsel) for all Indemnified Parties in connection
with any Third Party Claim. The Indemnified Party may retain or take over the
control of the defense or settlement of any Third Party Claim the defense of
which the Indemnifying Party has elected to control if the Indemnified Party
irrevocably waives its right to indemnity under this Article X and fully
releases the Indemnifying Party with respect to such Third Party Claim. If an
Indemnifying Party elects not to assume and control the defense of any Third
Party Claim or fails to notify the Indemnified Party of its election within
thirty (30) days after receipt of a Third Party Claim Notice, then such
Indemnified Party shall be entitled to continue to conduct and control the
defense of such Third Party Claim and the reasonable fees and expenses of
counsel for the Indemnified Party in connection with the defense of such Third
Party Claim shall constitute indemnifiable Losses pursuant to this Article X.
(iii)    The Parties shall reasonably cooperate with each other in the
investigation, prosecution or defense of any Third Party Claim.  Such
cooperation shall, upon reasonable notice to the Party providing such
cooperation, include (A) providing, and causing their respective Affiliates to
provide, documentary or other evidence in its possession or control that is
reasonably related to the Third Party Claim, (B) implementing, and causing their
respective Affiliates to implement, reasonable record retention or litigation
hold policies and (C) making available, and causing their respective Affiliates
to make available, directors, officers and employees to give depositions or
testimony.  Except as otherwise provided in Section 10.05(a)(ii), the Party
requesting such cooperation shall pay the reasonable out-of-pocket expenses
incurred in providing such cooperation (including reasonable legal fees and
disbursements) by the Party (or Affiliate thereof, as the case may be) providing
such cooperation and by its officers, directors, employees and agents, but not
including reimbursing such Party (or Affiliate thereof, as the case may be) or
its officers, directors, employees and agents for their time spent in such
cooperation.
(b)    Direct Claims. If any Indemnified Party has a claim against any
Indemnifying Party under this Article X that does not involve a Third Party
Claim being asserted or threatened against such Indemnified Party (a “Direct
Claim”), such Indemnified Party shall promptly deliver to the Indemnifying Party
a written notice (a “Direct Claim Notice”) setting forth a description in
reasonable detail of the nature of the Direct Claim; provided, that the failure
to so transmit a Direct Claim Notice shall not affect the Indemnifying Party’s
obligations


61

--------------------------------------------------------------------------------







under this Article X, except to the extent that the Indemnifying Party is
materially prejudiced as a result of such failure.

SECTION 10.06.    Tax Treatment of Indemnity Payments. For all Tax purposes, the
Parties and Abbott agree to treat all payments made under any indemnity
provisions contained in this Agreement as adjustments to the Purchase Price,
except to the extent applicable Law requires otherwise.

SECTION 10.07.    Exclusivity. Except in cases of Fraud, from and after the
Closing, recovery pursuant to this Article X shall constitute Abbott’s and the
Parties’ sole and exclusive remedy for any and all claims relating to or arising
from this Agreement or the Transactions, and each Party and Abbott hereby
expressly waives and releases, to the fullest extent permitted by applicable
Law, any and all other rights, remedies, claims and causes of action (including
rights of contributions, if any), whether in contract, tort or otherwise, known
or unknown, foreseen or unforeseen, which exist or may arise in the future,
arising under or based upon any federal, state or local Law, that any Party or
Abbott may have against the other Persons party hereto relating to or arising
from this Agreement or the Transactions; provided, however, that the foregoing
shall not be deemed to deny (a) any Party equitable remedies (including
injunctive relief or specific performance) when any such remedy is otherwise
available under this Agreement or applicable Law or (b) any Party or any of
their respective Affiliates any remedies under any Ancillary Agreement, and the
foregoing shall not interfere with or impede the resolution of disputes relating
to (i) the determination of the Final Allocation of the U.S. Tax Purchase Price
and Local Tax Purchase Price by the Allocation Firm pursuant to Section 2.06 or
(ii) the determination of Final Transferred Inventory by the Consultant pursuant
to Section 2.11. Notwithstanding anything herein to the contrary, the
obligations of Seller and Abbott under this Agreement are several and not joint.

ARTICLE XI    

GENERAL PROVISIONS

SECTION 11.01.    Amendment. This Agreement may not be amended or supplemented
except by an instrument in writing signed on behalf of each of the Parties and
Abbott.

SECTION 11.02.    Extension of Time; Waiver, Etc. Any agreement on the part of
any of Purchaser, Seller or Abbott to extend the time for the performance of any
of the obligations or other acts of the other Persons party to this Agreement or
to waive any inaccuracies in the representations and warranties contained in
this Agreement or in any


62

--------------------------------------------------------------------------------







document delivered pursuant to this Agreement shall be valid only if set forth
in an instrument in writing signed on behalf of such Person; provided further,
that any such agreement on the part of Purchaser or Seller shall only be valid
if such instrument is also signed on behalf of Abbott. The failure or delay of
any of Purchaser, Seller or Abbott to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights, nor shall
any single or partial exercise by any of Purchaser, Seller or Abbott of any of
its rights under this Agreement preclude any other or further exercise of such
rights or any other rights under this Agreement.

SECTION 11.03.    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any Party or Abbott without the prior written
consent of each Party and Abbott except that, following the Closing, no consent
shall be required in connection with a merger, consolidation or similar
change-in-control transaction of Abbott, Purchaser Parent or any successor
thereto. No assignment by any Party or Abbott shall relieve such Person of any
of its obligations hereunder. Subject to the immediately preceding two (2)
sentences, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the Parties, Abbott and their respective successors and
permitted assigns. Any purported assignment not permitted under this Section
11.03 shall be null and void.

SECTION 11.04.    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the Parties and Abbott and delivered to each of the
other Persons party hereto.

SECTION 11.05.    Entire Agreement; No Third Party Beneficiaries. This
Agreement, including the Seller Disclosure Letter, together with the Ancillary
Agreements, the Triage Purchase Agreement, and the Confidentiality Agreement,
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the Parties, Abbott and their
Affiliates, or any of them, with respect to the subject matter hereof and
thereof; provided, however, that (a) as between Seller and Abbott, nothing
herein shall (or be deemed or in any way interpreted to) supersede, modify,
waive, amend, interpret, or constitute an admission regarding, the terms and
provisions of the Merger Agreement or of that certain Confidentiality Agreement,
dated January 5, 2016, by and between Seller and Abbott and (b) nothing herein
shall (or be deemed or in any way interpreted to) supersede, modify, waive,
amend, interpret, or constitute an admission regarding, the terms of the Triage
Purchase Agreement. This Agreement is not intended to and does not confer upon
any Person other than the Parties and Abbott any rights or remedies hereunder,
except for (a) Purchaser Parent to the extent expressly set forth herein,
including Section 10.02 and (b) Article X, which are intended to be enforceable
by the Persons specified therein.

SECTION 11.06.    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed and construed in accordance with the
Laws of the State of New York without giving effect to the principles of
conflicts of law thereof


63







--------------------------------------------------------------------------------







or of any other jurisdiction that would result in the application of the Laws of
any other jurisdiction.
(b)    All Actions arising out of or relating to this Agreement shall be heard
and determined in the United States District Court for the Southern District of
New York located in the City of New York, New York (or, if the United States
District Court for the Southern District of New York located in the City of New
York, New York declines to accept jurisdiction over any Action, in the New York
State Court located in the City of New York, Borough of Manhattan, New York) and
the Parties and Abbott hereby irrevocably submit to the exclusive jurisdiction
and venue of such courts in any such Action and irrevocably waive the defense of
an inconvenient forum, improper venue or lack of jurisdiction to the maintenance
of any such Action. The consents to jurisdiction and venue set forth in this
Section 11.06(b) shall not constitute general consents to service of process in
the State of New York and shall have no effect for any purpose except as
provided in this paragraph and shall not be deemed to confer rights on any
Person other than the Parties and Abbott. Each Party and Abbott agrees that
service of process upon such Person, as applicable, in any Action arising out of
or relating to this Agreement shall be effective if notice is given by overnight
courier at the address set forth in Section 11.09. The Parties and Abbott agree
that a final judgment in any such Action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable Law; provided, however, that nothing in the foregoing shall
restrict any Party’s or Abbott’s rights to seek any post-judgment relief
regarding, or any appeal from, a trial court judgment.

SECTION 11.07.    Specific Enforcement. The Parties and Abbott agree that
irreparable damage for which monetary relief, even if available, would not be an
adequate remedy, would occur in the event that any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise breached,
including if the Parties and Abbott fail to take any action required of them
hereunder to consummate this Agreement. Subject to the following sentence, the
Parties and Abbott acknowledge and agree that (a) each of the Parties and Abbott
shall be entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts described in Section
11.06(b) without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of the Transactions and without that
right none of Seller, Purchaser or Abbott would have entered into this
Agreement. The Parties and Abbott acknowledge and agree that any Person party
hereto seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in accordance with this Section 11.07 shall not be required to provide any bond
or other security in connection with any such order or injunction.

SECTION 11.08.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES AND ABBOTT HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY LEGAL ACTION ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE TRANSACTIONS.


64







--------------------------------------------------------------------------------








SECTION 11.09.    Notices. All notices, requests and other communications to any
Party or Abbott hereunder shall be in writing and shall be deemed given if
delivered personally, by facsimile (which is confirmed), or sent by overnight
courier (providing proof of delivery) to the Persons at the following addresses:
if to Purchaser, to:
Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attn: Chief Financial Officer
Facsimile: (858) 646-8028
with a copy (which shall not constitute notice) to:
Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attn: General Counsel
Facsimile: (858) 646-8028
and
Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Suite 1200
Irvine, CA 92612
Attn: Michelle Hodges
Facsimile: (949) 475-4703
if to Abbott (and, following the Closing, Abbott or Seller), to:
Abbott Laboratories
100 Abbott Park Road
Building AP6C, Dept. 5MDB
Abbott Park, Illinois 60064-6112
Attn: Vice President, Licensing and Acquisitions
Fax: 224-668-2800
with a copy (which shall not constitute notice) to Seller and to:
Abbott Laboratories
100 Abbott Park Road
Building AP6D, Dept. D-364
Abbott Park, Illinois 60064-3500
Attn: Executive Vice President, General Counsel and Secretary
Fax: 224-667-3966


65

--------------------------------------------------------------------------------









and


Baker & McKenzie LLP
300 East Randolph Street, Suite 5000
Chicago, Illinois 60601
Attention:     Olivia Tyrrell
Attention:     Andrew Warmus
Facsimile:
(312) 698-2429

if to Seller prior to the Closing, to:
Alere Inc.
51 Sawyer Road, Suite 200
Waltham, Massachusetts 02453
Attention:     General Counsel
Facsimile: (781) 647-3939
with a copy (which shall not constitute notice) to Abbott and to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019        
Attention:     Scott A. Barshay, Esq.
Attention:     Ross A. Fieldston, Esq.
Facsimile: (212) 757-3990


or such other address or facsimile number as such Person may hereafter specify
by like notice to the other Persons party hereto. All such notices, requests and
other communications shall be deemed received on the date of actual receipt by
the recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

SECTION 11.10.    Bulk Sales Laws. Each of the Parties and Abbott hereby waives
and will cause its Affiliates to waive compliance by the other Party and Abbott
and their respective Affiliates with any applicable bulk sale or bulk transfer
Laws of any jurisdiction in connection with the sale of the Purchased Assets to
the applicable Designated Purchaser.

SECTION 11.11.    Severability. If any term, condition or other provision of
this Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, provided that the Parties and Abbott shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties and Abbott as closely as possible to the fullest extent


66

--------------------------------------------------------------------------------







permitted by applicable Law such that the economic and legal substance of the
Transactions are not affected in any manner materially adverse to any party.

SECTION 11.12.    Fees and Expenses. Whether or not the Transactions are
consummated, all fees and expenses incurred in connection with this Agreement
and the Transactions shall be paid by the party incurring or required to incur
such fees or expenses, except as otherwise expressly set forth in this
Agreement.

SECTION 11.13.    No Recourse. The obligations of Abbott under this Agreement
may only be enforced against Abbott, any claims or causes of action for breach
of this Agreement by Abbott may only be made against Abbott, and no other Person
(including Seller or any of its Affiliates) shall have any Liability for any
Liabilities of Abbott for or relating to any claim (whether in tort, contract or
otherwise) for any breach or alleged breach of this Agreement by Abbott. The
obligations of Seller under this Agreement may only be enforced against Seller,
any claims or causes of action for breach of this Agreement by Seller may only
be made against Seller, and no other Person (including Abbott or any of its
Affiliates) shall have any Liability for any Liabilities of Seller for or
relating to any claim (whether in tort, contract or otherwise) for any breach or
alleged breach of this Agreement by Seller.

SECTION 11.14.    Rescission. In the event the FTC shall not have approved on or
prior to the Closing Date the final Decision and Order issued by it in
disposition of its proceeding relating to the Merger Transaction, and following
the Closing Date, the FTC shall have notified Abbott that, for purposes thereof,
Purchaser would not be an acceptable purchaser of the Business and that the
Transactions are required to be rescinded, then Abbott shall give prompt written
notice thereof to the Parties, and the Parties and Abbott shall promptly take
all actions as may be necessary or desirable to rescind the consummation of the
Transactions and to restore to each Party and Abbott its rights, powers and
obligations as in existence immediately prior to the Closing, including (a)
Seller refunding to Purchaser all funds received by Seller from Purchaser as
payment of the Purchase Price, (b) execution by Purchaser of such assignments,
transfers and other documents and instruments as may be necessary or desirable
to convey, assign and transfer back to the applicable Asset Seller Entities all
of any Designated Purchaser’s right, title and interest in and to any Purchased
Assets and to terminate and cancel the Ancillary Agreements and (c) execution by
the applicable Asset Seller Entities of such assumptions and other documents and
instruments as may be necessary or desirable to relieve each Designated
Purchaser of Liability for any Assumed Liabilities existing on the Closing Date
and to terminate and cancel the Ancillary Agreements.

SECTION 11.15.    Guarantee. Purchaser Parent (“Guarantor”) irrevocably
guarantees each and every covenant and obligation of Purchaser and the full and
timely performance of its obligations under the provisions of this Agreement
(including the performance of any of Purchaser’s indemnity obligations under
this Agreement), in each case, on the terms and subject to the conditions
hereof. This is a guarantee of payment and performance, and not of collection,
and Guarantor acknowledges and agrees that this guarantee is full and
unconditional, and no release or extinguishments of Purchaser’s Liabilities
(other than in accordance with the terms of this Agreement), whether by decree
in any bankruptcy proceeding


67







--------------------------------------------------------------------------------







or otherwise, will affect the continuing validity and enforceability of this
guarantee. Guarantor hereby waives, for the benefit of Abbott and Seller, (a)
any right to require Abbott or Seller as a condition of payment or performance
of Guarantor to proceed against Purchaser or pursue any other remedies
whatsoever and (b) to the fullest extent permitted by Law, any defenses or
benefits that may be derived from or afforded by Law that limit the liability of
or exonerate guarantors or sureties, except to the extent that any such defense
is available to Purchaser. Guarantor understands that Abbott and Seller are
relying on this guarantee in entering into this Agreement.

SECTION 11.16.    Supremacy. To the extent that any term or provision of this
Agreement conflicts with any directly corresponding term or provision of the
European Commission Decision, dated January 25, 2017 (the “EC Decision”), the
Parties and Abbott hereby agree that the terms or provisions of the EC Decision
shall control the rights and obligations of the Parties and Abbott.
[Remainder of page intentionally left blank; signature page follows.]


68







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties, Abbott and Purchaser Parent have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.


ALERE INC.
By:/s/ Namal Nawana                
Name: Namal Nawana
Title: President and Chief Executive Officer


QUIDEL CARDVIOVASCULAR INC.

By:/s/ Douglas C. Bryant                
Name: Douglas C. Bryant
Title: President


for purposes of Section 11.15,

QUIDEL CORPORATION

By:/s/ Douglas C. Bryant                
Name: Douglas C. Bryant
Title: President and Chief Executive Officer


for the limited purposes herein set forth,

ABBOTT LABORATORIES

By:/s/ Brian B. Yoor                    
Name: Brian B. Yoor
Title: Executive Vice President, Finance and Chief Financial Officer






[Amended and Restated Purchase Agreement Signature Page]





